Exhibit 10_14B

October 13, 2006

TERCICA, INC.,

IPSEN, S.A.

and

SURAYPHARM

 

--------------------------------------------------------------------------------

AFFILIATION AGREEMENT

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

CONTENTS

 

SECTION

        PAGE

1. Definitions

   1

2. Board Representation

   7

2.1

  

Role of the Board

   7

2.2

  

Size of Board

   8

2.3

  

Appointment of Initial Investor Directors

   8

2.4

  

Elections of Directors

   8

2.5

  

Board Observer Rights

   10

2.6

  

Committees

   11

2.7

  

Independent Director Nominations

   12

2.8

  

Indemnification and D&O Insurance

   13

2.9

  

Duration of Obligations Relating to the Board

   14

2.10

  

Corporate Opportunities’ Waiver

   14

3. Matters Requiring Investor Approval

   15

4. CEO Termination Consultation

   19

5. Issue of New Securities

   20

5.1

  

Right of First Offer

   20

5.2

  

Proceeds of Additional Securities Issued in Connection with the Repayment of the
Convertible Notes

   22

6. Financial Reporting Covenants

   22

6.1

  

Reporting Information

   22

6.2

  

Purchase Accounting

   23

6.3

  

Variable Amount Notification; Dilution Amount Notification

   23

6.4

  

Deadlines for Reporting Information

   24

7. Covenants of the Investor

   25

7.1

  

Lock-up Period

   25

7.2

  

Restriction on Block Transfers

   26

7.3

  

Compliance with Securities Laws

   26

7.4

  

Compulsory Acquisition

   26



--------------------------------------------------------------------------------

7.5

  

The Standstill Period

   26

7.6

  

The Regulated Purchase Period

   27

8. Miscellaneous

   28

8.1

  

Effectiveness of Agreement

   28   

This Agreement shall become effective upon the Effective Date

   28

8.2

  

Assignment

   28

8.3

  

Governing Law

   28

8.4

  

Counterparts

   29

8.5

  

Titles and Subtitles

   29

8.6

  

Notices

   29

8.7

  

Costs of Enforcement

   30

8.8

  

Amendments and Waivers

   30

8.9

  

Severability

   31

8.10

  

Entire Agreement

   31

8.11

  

Delays or Omissions

   31

8.12

  

No Limitation on Stockholder Rights

   31

8.13

  

Seeking Approval of Certificate of Incorporation Amendments and Bylaw Amendments

   31

8.14

  

Specific Performance, Injunctive and Other Equitable Relief

   32

Annex A THE STRATEGIC PLANNING COMMITTEE CHARTER

  



--------------------------------------------------------------------------------

Execution Copy

THIS AFFILIATION AGREEMENT (this Agreement) is made effective as of the
Effective Date, by and between: (1) TERCICA, INC., a Delaware corporation with
its principal office at 2000 Sierra Point Parkway, Suite 400, Brisbane,
California 94005, USA (the Company); (2) SURAYPHARM, a Société par Actions
Simplifiée organized under the laws of France with its registered address at 42,
rue du Docteur Blanche, 75016 Paris, France (the Investor), which is an assignee
of Ipsen (as defined below) under the Purchase Agreement (as defined below) and
the purchaser of the Shares (as defined therein); and, solely for purposes of
Sections 2.7, 2.9, 2.10, 7 and 8 hereof, (3) IPSEN, S.A., a société anonyme
organized under the laws of France with its registered address at 42, rue du
Docteur Blanche, 75016 Paris, France (Ipsen).

RECITALS

WHEREAS, the Company and Ipsen are parties to the Stock Purchase and Master
Transaction Agreement, dated as of July 18, 2006 (the Purchase Agreement); and

WHEREAS, in order to induce the Company to enter into the Purchase Agreement and
to induce Ipsen or its assignee to invest funds in the Company pursuant to the
Purchase Agreement, Ipsen, the Investor and the Company hereby agree that this
Agreement shall govern the rights of the Investor to recommend new directors to
the Board of Directors of the Company (the Board), to participate in future
equity offerings by the Company and certain other matters as set forth in this
Agreement.

NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1. DEFINITIONS

For purposes of this Agreement:

Affiliate means, in respect of any Person, any other Person that is directly or
indirectly controlling, controlled by or under common control with such Person
or any of its Subsidiaries, and the term “control” (including the terms
“controlled by” and “under common control with”) means having, directly or
indirectly, the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities or by
contract or otherwise.

Associate shall have the meaning ascribed to it in Rule 12b-2 of the Exchange
Act.

Baseline Amount shall have the meaning ascribed to in the Warrant.

A Person shall be deemed the beneficial owner of and to have acquired beneficial
ownership of, and shall be deemed to beneficially own any, securities that such
Person or any of such Person’s Affiliates or Associates is deemed to
“beneficially own” (or which are deemed to be beneficially owned by any Person
deemed to be part of a “group” with such person), each within the meaning of
Rule 13d-3 of the Exchange Act. Notwithstanding anything in this definition of
beneficial ownership to the contrary, the

 

Page 1



--------------------------------------------------------------------------------

phrase, “then-outstanding,” when used with reference to a Person’s beneficial
ownership of securities of the Company, shall mean the number of such securities
then issued and outstanding together with the number of such securities not then
actually issued and outstanding which such Person would be deemed to
beneficially own hereunder.

Board shall have the meaning set forth in the recitals.

Bylaw Amendments shall have the meaning ascribed to it in the Purchase
Agreement.

Business Day shall have the meaning ascribed to it in the Purchase Agreement.

Certificate of Incorporation Amendments shall have the meaning ascribed to it in
the Purchase Agreement.

Common Stock shall mean shares of the Company’s common stock, par value $0.001
per share.

Company shall have the meaning set forth in the preamble.

Company’s Stockholders’ Meeting shall have the meaning ascribed to it in the
Purchase Agreement.

Confidential Information shall mean all material non-public written or verbal
information regarding the Company provided to or learned by an Investor Observer
in connection with such Investor Observer’s attendance, or an invitation to
attend, any meeting of the Board or committee thereof.

Consultation Notice means a notice from Ipsen or an Affiliate thereof to the
Company stating its desire to explore a potential acquisition of shares of the
Company’s capital stock from other stockholders, and the terms upon which Ipsen
or an Affiliate thereof requests that the Company and the Board support and
recommend to the Company’s stockholders such an acquisition.

Convertible Notes means, collectively, the First Convertible Note, the Second
Convertible Note and the Third Convertible Note.

DGCL means the Delaware General Corporate Law.

Dilution Amount means: (a) two-thirds of the aggregate number of shares of
Common Stock (or Common Stock underlying options, warrants or other Common Stock
purchase rights) issued after June 30, 2006 to employees or directors of the
Company or to consultants of the Company or any of its Subsidiaries pursuant to
any plan, agreement, or arrangement approved by the Board (other than shares
actually issued pursuant to options, warrants or other Common Stock purchase
rights outstanding as of June 30, 2006), minus (b) two-thirds of the aggregate
number of shares of Common Stock (or Common Stock underlying options, warrants
or other Common Stock purchase rights) covered by clause (a) above which, as at
the date of the offers made by the Investor or its

 

Page 2



--------------------------------------------------------------------------------

Affiliates pursuant to subclause (d) in the definition of Permitted Offers and
Acquisitions, (i) are subject to vesting requirements that cannot as at such
date be met; and (ii) have been repurchased by the Company or can no longer be
issued pursuant to the original option or similar instrument.

Directors mean the members of the Board.

Dollars or $ means dollars in lawful currency of the United States of America.

EBITDA shall have the meaning ascribed to it in the First Convertible Note.

Effective Date means the date of the First Closing.

Exchange Act shall mean the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

First Closing shall have the meaning ascribed to it in the Purchase Agreement.

First Closing Date shall have the meaning ascribed to it in the Purchase
Agreement.

First Convertible Note shall have the meaning ascribed to it in the Purchase
Agreement.

GAAP shall mean U.S. generally accepted accounting principles.

IFRS shall have the meaning ascribed to it in Section 6.1(f) of this Agreement.

IFRS Review Opinion shall have the meaning ascribed to it in Section 6.4(a) of
this Agreement.

Increlex License has the meaning ascribed to it in the Purchase Agreement.

Indebtedness shall have the meaning ascribed to it in the First Convertible
Note.

Independent Director means a Director who is independent for purposes of the
listing standards of the Nasdaq Global Market (or such other listing standards
that may be applicable to the Company from time to time).

Indication Notice shall have the meaning ascribed to it in Section 5.1(b) of
this Agreement.

Investor shall have the meaning set forth in the preamble.

Investor Directors means those Directors that the Investor is entitled to
designate pursuant to Section 2 of this Agreement.

Investor Observer shall have the meaning ascribed to it in Section 2.5(a) of
this Agreement.

 

Page 3



--------------------------------------------------------------------------------

Investor’s Percentage Interest means the percentage of the Company’s actually
issued and outstanding stock entitled to vote generally in any election of
Directors, of which the ability to vote or control, directly or indirectly, by
proxy or otherwise, is held in the aggregate by the Investor and its Affiliates,
excluding in all cases shares of the Company’s capital stock issuable, but not
actually issued, upon conversion or exercise of the Convertible Notes or the
Warrant. Notwithstanding the foregoing, for the purpose of determining the
Investor’s Percentage Interest, the shares of the Company’s capital stock
subject to the Voting Agreements shall not in any event be deemed to constitute
any portion of the Investor’s Percentage Interest.

Ipsen shall have the meaning set forth in the preamble.

Law shall have the meaning ascribed to it in the Purchase Agreement.

Management Director means a Director who is also an employee of the Company or
any other Director designated as such by the Nominating Committee in accordance
with Section 2.4 of this Agreement.

Milestone Payment shall have the meaning ascribed to it in the Somatuline
Autogel License.

Net Indebtedness shall have the meaning ascribed to it in the First Convertible
Note.

New Securities shall mean, collectively, any equity securities of the Company,
whether now authorized or not, or rights, options, or warrants to purchase said
equity securities, or securities of any type whatsoever that are, or may become,
convertible into or exchangeable into or exercisable for said equity securities.

Nominating Committee means the current Corporate Governance and Nominating
Committee of the Board, or such other nominating committee of the Board as
described in Section 2.6 of this Agreement, which committee may be a standalone
committee or part of a broader governance committee.

Non-Investor Director means a Director who is not an Investor Director.

Note Shares shall have the meaning ascribed to it in the Purchase Agreement.

Offer Notice shall have the meaning ascribed to in Section 5.1(a) of this
Agreement.

Permitted Indebtedness shall have the meaning ascribed to it in the First
Convertible Note.

Permitted Investments shall have the meaning ascribed to it in the First
Convertible Note.

Permitted Offers and Acquisitions means any of (a) offers to acquire or
acquisitions of securities, rights or options following which the Investor and
its Affiliates beneficially

 

Page 4



--------------------------------------------------------------------------------

own less than or equal to forty percent of the aggregate of (i) the
then-outstanding Common Stock plus (ii) the then-unexercised Warrant Shares plus
(iii) the then-unconverted Note Shares; provided that for purposes of this
subclause (a), the Investor and its Affiliates (A) shall be deemed to
beneficially own Note Shares under any unissued Convertible Notes if the
Milestone Payment may still be achieved under the terms of the Somatuline
Autogel License; (B) shall be deemed to be the beneficial owner only of the
Baseline Amount of the Warrant Shares; and (C) shall not be deemed to
beneficially own the shares of Company’s capital stock subject to the Voting
Agreements; (b) offers to acquire or acquisitions following the offer to
acquire, the acquisition or publication of intent or interest in acquiring
beneficial ownership of more than 9.9 percent of the then-outstanding Common
Stock by any Person or “group” (within the meaning of Section 13(d)(3) of the
Exchange Act) that is not already the beneficial owner of more than 9.9 percent
of the then-outstanding Common Stock if, and only if, (A) such acquisition by
such Person or group would result in a distribution of Rights under the Rights
Agreement or (B) so long as the provisions of Section 3 hereof remain in effect,
the Rights Agreement shall have been amended, terminated, waived or modified
without the consent of the Investor; (c) offers to acquire or acquisitions
following the offer to acquire, the acquisition or publication of intent or
interest in acquiring of shares of Common Stock by a Person or “group” (within
the meaning of Section 13(d)(3) of the Exchange Act) currently beneficially
owning more than 9.9 percent of the outstanding Common Stock that would increase
the percentage of the outstanding Common Stock currently beneficially owned by
such Person or group if, and only if, (A) such acquisition by such Person or
group would result in a distribution of Rights under the Rights Agreement or
(B) so long as the provisions of Section 3 hereof remain in effect, the Rights
Agreement shall have been amended, terminated, waived or modified without the
consent of the Investor; and (d) offers to acquire from all stockholders of the
Company (though not necessarily all shares of all stockholders) or acquisitions
conditioned upon or following such offers (A) initiated at least thirty but not
more than 120 days following delivery of an Consultation Notice by the Investor
to the Company, and (B) which follow a period of at least thirty days during
which the Investor or an Affiliate of the Investor discusses with the Board in
good faith the terms upon which it would propose to consummate such acquisition,
and (C) in connection with which the Investor or an Affiliate of the Investor
exercises the Warrant, or commits to exercise the Warrant prior to its
expiration, for the unexercised Baseline Amount and converts or commits to
convert any issued and outstanding Convertible Notes in full and commits to
convert any unissued Convertible Notes prior to their maturity upon issuance in
accordance with the terms of the Purchase Agreement and the Somatuline Autogel
License (provided that such commitments to effect such exercise and conversion
shall only become effective and irrevocable upon completion of the acquisitions
by the Investor and its Affiliates of the Common Stock, as contemplated by
subparagraph (D) of this subclause (d)), as applicable, and (D) which result in,
either individually or in aggregate with other offers or acquisitions that are a
condition to completion of the acquisition, the beneficial ownership by the
Investor and its Affiliates of at least such number of shares of Common Stock
that equals (i) such number of shares as would result in the Investor and
Affiliates owning sixty percent of the then-outstanding Common

 

Page 5



--------------------------------------------------------------------------------

Stock (such beneficial ownership to be calculated as if all of the Convertible
Notes, whether issued as at the relevant date or not, have been issued and
converted and the Warrant has been exercised in full for the maximum number of
shares for which such Warrant can be exercised at the time of such measurement)
minus (ii) the Dilution Amount; provided that, for purposes of this subclause
(d), (i) in the event that the Investor and its Affiliates does not accept all
shares tendered in a tender offer or other offer pursuant to this subclause (d),
then the Investor or its Affiliates will purchase stock from all participating
stockholders of the Company on a pro rata basis based on each stockholder’s
ownership interest in the Company (it being understood that the Purchaser may
enter into agreements that are not part of any such offer but that are
conditioned upon such offer provided that purchases of shares pursuant thereto
are pro rata based on the stockholder party’s ownership interest in the Company)
and (ii) if following completion of such acquisitions by the Investor and its
Affiliates, the Investor and its Affiliates gain control of the Board such that
they have the power to direct or cause the direction of the management and
policies of the Board, the Investor shall not, and shall cause that its
Affiliates shall not, cause the Board to waive any commitments entered into by
the Investor or any of the Investor’s Affiliates in accordance with subparagraph
(C) of this subclause (d).

Permitted Transfer shall have the meaning ascribed to it in the First
Convertible Note.

Person means any individual or any corporation, limited liability company,
partnership, trust, association or other entity of any kind.

Purchase Agreement shall have the meaning set forth in the recitals.

Publicly Available Securities shall have the meaning ascribed to in
Section 5.1(c) of this Agreement.

Regulated Purchase Period shall mean that period beginning upon the expiration
of the Standstill Period and expiring on the fourth anniversary of such date.

Reporting Information shall have the meaning ascribed to it in Section 6.1 of
this Agreement.

Rights shall have the meaning ascribed to it in the Rights Agreement.

Rights Agreement means that certain Rights Agreement, to be effective as of the
First Closing Date, by and between the Company and Computershare Trust Company,
N.A.

SEC means the United States Securities Exchange Commission.

Second Closing Date shall have the meaning ascribed to it in the Purchase
Agreement.

Second Convertible Note shall have the meaning ascribed to it in the Purchase
Agreement.

 

Page 6



--------------------------------------------------------------------------------

Securities Act means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

Series A Junior Participating Preferred means the Series A Junior Participating
Preferred Stock, par value $0.001 per share, of the Company having the
designations and the powers, preferences and rights, and the qualifications,
limitations and restrictions set forth in the Form of Certificate of Designation
attached to the Rights Agreement as Exhibit A thereto.

Somatuline Autogel License has the meaning ascribed to it in the Purchase
Agreement.

Standstill Period shall mean that period commencing on the First Closing (as
defined in the Purchase Agreement) and expiring on the first anniversary of the
date of the First Closing.

Subsidiary means any corporation or other organization, whether incorporated or
unincorporated, of which (i) at least fifty percent (50%) of the securities (or
other interests having by their terms ordinary voting power to elect a majority
of the board of directors or others performing similar functions with respect to
such corporation or other organization) is directly or indirectly owned or
controlled by the relevant Person or (ii) the relevant Person (or any other
Subsidiary of the relevant Person) is a general partner.

Third Convertible Note shall have the meaning ascribed to it in the Purchase
Agreement.

Transaction Documents shall have the meaning ascribed to it in the Purchase
Agreement.

Triggering Sale means a sale or other transfer of Common Stock by the Investor
or its Affiliates to non-Affiliates of the Investor which, aggregated with
previous sales or other transfers of Common Stock by the Investor and its
Affiliates to non-Affiliates of the Investor, exceeds five percent of the
Company’s outstanding Common Stock as of the date of the most recent sale or
other such transfer.

Voting Agreements shall have the meaning ascribed to in the Purchase Agreement.

Warrant shall have the meaning ascribed to in the Purchase Agreement.

Warrant Shares shall have the meaning ascribed to in the Purchase Agreement.

 

2. BOARD REPRESENTATION

 

2.1 Role of the Board

Subject to the provisions of this Agreement and the other Transaction Documents
and the Company’s Certificate of Incorporation and Bylaws, the fundamental
policies and strategic direction of the Company shall be determined by the Board
as provided in this Section 2.

 

Page 7



--------------------------------------------------------------------------------

2.2 Size of Board

At and after the First Closing, the Board shall be comprised of nine Directors.
The number of such Directors may be increased only in accordance with Sections
2.4(e) and 3(m) of this Agreement.

 

2.3 Appointment of Initial Investor Directors

Immediately following the First Closing, the Board shall elect Jean-Luc
Belingard and Christophe Jean as Directors, each of whom has been designated as
an initial Investor Director by the Investor (unless either such individual is
unable or unwilling to serve, in which case the Company shall elect a substitute
nominated by the Investor).

 

2.4 Elections of Directors

 

(a) Except as otherwise provided herein, at all times from and after the First
Closing, the slate of Directors nominated and recommended by the Company shall
be nominated as follows (it being understood that such nomination shall include
any nomination of any incumbent Director for reelection to the Board):

 

  (i) the Nominating Committee shall recommend the nomination of no more than
two Management Directors, one of which shall be the chief executive officer of
the Company;

 

  (ii) the Investor shall have the right to designate two Investor Directors,
each of whom shall be recommended for nomination by the Nominating Committee, by
giving notice of the identity of the Investor Directors to be recommended for
nomination at least (A) 90 days prior to each annual meeting of stockholders at
which Directors will stand for election or (B) 30 days prior to the date on
which the Company sends a notice for any other meeting of its stockholders at
which Persons have been nominated for election as Directors (the Company having
given the Investor 30 days prior written notice of its intention to send such a
notice), and upon the failure to deliver such notice in subclauses (A) or
(B) above, the incumbent Investor Directors shall be recommended for nomination;

 

  (iii) the Nominating Committee shall recommend for nomination the remaining
Directors, each of whom (A) shall have an outstanding reputation for personal
integrity and distinguished achievement in areas relevant to the Company (in
applying the foregoing criteria the Nominating Committee shall be guided by the
quality of the individuals currently serving as directors of the Company, the
Investor and Ipsen) and (B) shall be an Independent Director; and

 

Page 8



--------------------------------------------------------------------------------

  (iv) the Board shall nominate for election each of the individuals so
recommended for nomination by the Nominating Committee and recommend their
election to stockholders of the Company.

 

(b) Notwithstanding anything in the foregoing Section 2.4(a) to the contrary, at
any time that the Investor’s Percentage Interest is less than 15 percent but at
least 10 percent, the Directors shall be nominated as set forth in paragraph
(a) above except that the Investor shall have the right to designate for
nomination only one Investor Director. So long as the Investor satisfies the
ownership thresholds in this Section 2.4(b), the Company will in all instances
nominate the Investor Directors that the Investor has, in accordance with this
Section 2.4, designated for nomination and include the names of such nominees in
the Company’s proxy statement for any meeting for the election of Directors (or
any supplement thereto), together with such information about their nominations
as the Investor reasonably requests and include such Persons on all ballots with
equal prominence to other director nominees.

 

(c) Notwithstanding Sections 2.4(a) or 2.7 hereof, if at any time the Investor
and its Affiliates beneficially own 60 percent or more of the then-outstanding
Common Stock, (i) the Investor shall be entitled to nominate or recommend to the
Company for nomination an unlimited number of further Directors (or if any
then-applicable provisions of the DGCL, the Securities Act, the Exchange Act or
the rules and regulations thereunder or of the SEC or the primary exchange upon
which the Company is then-listed, or other applicable Law, prevent the
nomination of such number of further Directors, up to such maximum lesser number
of further Directors as are permitted by such provisions) at any meeting or
action for the election of the Directors by notifying the Company in writing the
names of such nominees, (ii) the Company agrees that following receipt of such
notification it shall call, as soon as reasonably practicable and in accordance
with the Company’s bylaws and certificate of incorporation, a special meeting of
the stockholders of the Company for the purposes of electing such nominees as
Directors and (iii) the Company shall include the names of all such nominees in
the Company’s proxy statement for any such meeting (or any supplement thereto),
together with such information about their nominations as the Investor
reasonably requests and include such Persons on all ballots with equal
prominence to other director nominees.

 

(d) The Investor and the Nominating Committee, respectively, shall have the
right to designate any replacement for a Director designated for nomination or
recommended for nomination by the Company in accordance with this Section 2.4 by
the Investor or the Nominating Committee, respectively, upon the death,
resignation, retirement, disqualification or removal from office for other cause
of such Director. Such replacement for any Independent Director shall also be an
Independent Director conforming to the standard set forth in clause (A) of
Section 2.4(a)(iii) hereof. The Board shall elect each person so designated.

 

Page 9



--------------------------------------------------------------------------------

(e) Without limiting the generality of Section 2.4(a) of this Agreement, in the
event that at any time after the First Closing the number of Investor Directors
on the Board differs from the number that the Investor has the right to
designate pursuant to this Section 2.4, (i) if the number of Investor Directors
exceeds such number, the Investor shall at the request of the Company promptly
take all appropriate action to cause to resign that number of Investor Directors
as is required to make the remaining number of such Investor Directors conform
to this Section 2.4 or (ii) if the number of Investor Directors otherwise is
less than such number, the Company shall take all necessary action to create
sufficient vacancies on the Board to permit the Investor to designate the full
number of Investor Directors which it is entitled (and wishes) to designate
pursuant to this Section 2.4 (such action to include expanding the size of the
Board, seeking the resignation or removal of Directors or, at the request of the
Investor, calling a special meeting of the stockholders of the Company for the
purpose of removing Directors to create such vacancies to the extent permitted
by applicable law). Upon the creation of any vacancy pursuant to the preceding
sentence, the Investor shall designate the person to fill such vacancy in
accordance with this Section 2.4, and the Board shall elect each person so
designated.

 

2.5 Board Observer Rights

 

(a) The Investor Directors shall have the right to invite one representative of
the Investor or an Affiliate of the Investor, who is a member of Ipsen’s
Executive Committee, to attend, but not vote, as an observer (the Investor
Observer) at the open portion of each meeting of the Board, including telephonic
meetings.

 

(b) Notwithstanding Section 2.5(a) of this Agreement, the Investor Observer may
be excluded from access to any meetings of the Board or portion thereof if:
(i) any Investor Director has excluded himself or herself due to a conflict of
interest; or (ii) a majority of the Non-Investor Directors determines, in good
faith, that such exclusion is reasonably necessary so as not to have a material
adverse effect on the attorney client privilege between the Company and its
counsel. The decision of the Non-Investor Directors with respect to the
privileged or confidential nature of such information shall be final and
binding.

 

(c)

The Investor hereby agrees that it will not, and will instruct any Investor
Observer to not, use (other than for purposes of managing its investment in, or
commercial relationship with, the Company) or disclose any Confidential
Information to any third party (other than the Investor’s Affiliates and the
officers, directors and employees of the Investor and such Affiliates, who shall
each be subject to confidentiality obligations to the Investor), other than
Confidential Information that: (i) subsequent to its disclosure, becomes
publicly available to the Investor, the Investor’s Affiliates or any Investor
Observer without any violation of this Agreement by the Investor, the Investor’s
Affiliates or any Investor Observer; (ii) becomes legally available to the
Investor, the Investor’s Affiliates or any Investor Observer on a
non-confidential basis from any third party, the disclosure of which

 

Page 10



--------------------------------------------------------------------------------

 

does not violate any contractual or legal obligation such third party has to the
Company with respect to such information; (iii) is independently acquired or
developed by the Investor, the Investor’s Affiliates or any Investor Observer;
(iv) is required to be disclosed by the Investor, the Investor’s Affiliates or
any Investor Observer pursuant to law or by order of court of competent
jurisdiction, pursuant to the requirements of a stock exchange, bank regulatory
or other governmental or regulatory authority or to obtain tax or other
clearances or consent of any relevant authority, provided that in the event of a
court ordered disclosure or required disclosure by a stock exchange, the
Investor will use its reasonable efforts to notify the Company within 15 days
prior to such disclosure; or (v) information that is explicitly approved for
release by prior written authorization of the Company. The Investor shall be
responsible for any breach of this Section 2.5(c) by any of the Investor’s
Affiliates or any of the officers, directors or employees of the Investor or
such Affiliates.

 

2.6 Committees

 

(a) Subject to the general oversight and authority of the full Board, the Board
shall establish, empower and maintain the committees of the Board contemplated
by this Section 2.6.

 

(b) The following committees shall be established, empowered and maintained by
the Board at all times during the term of this Agreement:

 

  (i) an Audit Committee comprised of Independent Directors, each of whom shall
satisfy the criteria for independence set forth in Rule 10A-3(b)(1) of the
Exchange Act;

 

  (ii) a Nominating Committee, responsible, among other things, for recommending
the nomination of Directors in accordance with Section 2.4 of this Agreement;

 

  (iii) a Strategic Planning Committee having a charter that includes the items
set forth in Annex A hereto and comprised of one Management Director (who shall
be the chief executive officer of the Company), each Investor Director and two
Independent Directors (who shall be designated by a majority of the Independent
Directors);

 

  (iv) a Compensation Committee comprised of at least two Independent Directors,
with responsibilities substantially similar to those of the current Compensation
Committee of the Company; and

 

  (v) such other committees as the Board deems necessary or desirable; provided
that such committees are established in compliance with the terms of this
Agreement.

 

Page 11



--------------------------------------------------------------------------------

(c) An Investor Director shall be entitled to attend, as a non-voting
participant, all meetings of the Compensation Committee and shall receive
written notice of the time and place of all such meetings (such notice to be
received at the same time as members of such committee receive notice of such
meetings) and copies of all documents provided to the members of such committee
at or in connection with such meetings.

 

(d) No action by any committee of the Board shall be valid unless taken at a
meeting for which adequate notice has been duly given or waived by the members
of such committee. Such notice shall include a description of the general nature
of the business to be transacted at the meeting, and no other business may be
transacted at such meeting unless all members of the committee are present and
consent to the consideration of such other business. Any committee member unable
to participate in person at any meeting shall be given the opportunity to
participate by telephone. The Board or, to the extent so permitted under
applicable Law, the remaining committee members shall designate an Investor
Director, Independent Director or Management Director to replace any absent or
disqualified Investor Director member, Independent Director member or Management
Director member, respectively, of any committee. In the event that any Investor
Director or Independent Director ceases to serve on any committee of the Board
and, after a reasonable time, no successor to such Director is designated in
accordance with the terms hereof to serve on such committee, the number of
members of such committee may be reduced if such reduction does not (and no such
reduction is intended to) result in a change of the relative authorities within
such committee among the Investor Directors (taken as a group), the Independent
Directors (taken as a group) and the Management Directors (taken as a group).
Each of the committees established by the Board pursuant to this Section 2.6
shall establish such other rules and procedures for its operation and governance
(consistent with the terms of this Agreement) as it shall see fit and may seek
such consultation and advice as to matters within its purview as it shall
require.

 

2.7 Independent Director Nominations

In the event that the Investor provides notice to the Company, such notice to be
provided at least (i) 90 days prior to the first anniversary of the date on
which the prior year’s annual meeting of the stockholders of the Company was
held or (ii) 30 days prior to the date on which the Company sends a notice for
any other meeting of its stockholders at which Persons have been nominated for
election as Independent Directors (the Company having given the Investor 45 days
prior written notice of its intention to send such a notice), that it seeks to
recommend the nomination of Independent Directors at such upcoming meeting of
the stockholders of the Company that have not been nominated for election by the
Board, the Company shall include the names of such nominees in the Company’s
proxy statement for such meeting (or any supplement thereto), together with such
information about their nominations as the Investor reasonably requests and
include such Persons on all ballots with equal prominence to other director
nominees, on the following basis:

 

(a) until such time as Section 2.7(b) applies, one such nominee pursuant to
notice received by the Company from the Investor after the Company’s 2007 annual
meeting of its stockholders;

 

Page 12



--------------------------------------------------------------------------------

(b) until such time as 2.7(c) applies, two such nominees pursuant to notice
received by the Company from the Investor after the Company’s 2008 annual
meeting of its stockholders; and

 

(c) four such nominees pursuant to notice received by the Company from the
Investor after the Company’s 2009 annual meeting of its stockholders, such
entitlement applying in relation to all annual meetings of the Company’s
stockholders or other meetings of its stockholders at which Persons have been
nominated for election as Independent Directors that are held after the
Company’s 2009 annual meeting of its stockholders.

All nominees recommended by the Investor pursuant to this Section 2.7 hereof
shall (i) in the reasonable opinion of the Investor acting in good faith,
satisfy the requirements of Section 2.4(a)(iii)(A) hereof and (ii) not be an
Affiliate, director, employee or officer of the Investor or a director, employee
or officer of any of the Investor’s Affiliates. Nothing in this Section 2.7
shall prevent the Company from nominating additional Independent Directors.
Except as set forth in Sections 2.4(a)(ii), 2.4(c) and 2.7 hereof, the Investor
and Ipsen agree that neither they nor any of their Affiliates will nominate any
further Persons for election as Directors at any time at which the Investor is
entitled to recommend the nomination of Independent Directors pursuant to this
Section 2.7.

 

2.8 Indemnification and D&O Insurance

 

(a) Subject to availability on reasonable terms and at a reasonable cost, for so
long as any Investor Director remains on the Board, the Company shall maintain
directors’ and officers’ liability insurance with an insurer which maintains a
rating of not less than A- by Fitch or A.M. Best with at least the current level
of coverage and, in addition, shall consult in good faith with the Investor with
respect to (i) the renewal of existing policies and (ii) side A excess terms and
conditions coverage in a minimum amount that is reasonably satisfactory to the
Investor. Nothing herein shall restrict the Board from obtaining additional side
A excess terms and conditions coverage.

 

(b) In the event that the Company or any of its successors or assigns
(i) consolidates with or merges into any other Person and shall not be the
continuing or surviving corporation or entity of such consolidation or merger or
(ii) transfers or conveys all or substantially all of its properties and assets
to any Person, then, and in each such case, to the extent necessary, proper
provision shall be made so that the successors and assigns of the Company assume
the obligations of the Company with respect to indemnification of members of the
Board as in effect immediately prior to such transaction, whether in the
Company’s Bylaws, Certificate of Incorporation, or elsewhere, as the case may
be.

 

Page 13



--------------------------------------------------------------------------------

(c) The Company shall indemnify the Investor Directors to the full extent
allowed by law.

 

2.9 Duration of Obligations Relating to the Board

 

(a) The provisions of Section 2 of this Agreement (other than Section 2.7 for
which the provisions in Section 2.9(b) shall apply) shall terminate upon the
Investor’s Percentage Interest falling below ten percent; provided that, the
provisions of Section 2.8 hereof shall continue until expiration of the longest
relevant statute of limitations.

 

(b) The provisions of Section 2.7 of this Agreement shall terminate upon the
Investor’s Percentage Interest falling below 15 percent.

 

(c) In the event of a Triggering Sale, the provisions of Section 2.7(c) hereof
shall terminate and the number of Independent Director nominees that the
Investor is entitled to recommend pursuant to Sections 2.7(a) and 2.7(b) hereof
shall be amended so that such entitlement shall be for the lesser of (i) two
such nominees and (ii) such number of nominees that the Investor is entitled to
recommend at the time of the Triggering Sale.

 

2.10 Corporate Opportunities’ Waiver

 

(a) Except as Ipsen may otherwise agree in writing, neither Ipsen nor any of its
Affiliates nor any of its or their respective directors, officers or employees
shall be liable to the Company or the Company’s stockholders for breach of any
fiduciary duty by reason of any activities of Ipsen or any of Ipsen’s Affiliates
or of such Person’s participation therein. In the event that Ipsen or any of its
Affiliates acquires knowledge of a potential transaction or matter that may be a
corporate opportunity for both Ipsen (or any of its Affiliates) and the Company,
Ipsen and its Affiliates shall have no duty to communicate or offer such
corporate opportunity to the Company and shall not be liable to the Company or
the Company’s stockholders for breach of any fiduciary duty as a stockholder of
the Company or controlling person of a stockholder by reason of the fact that
Ipsen or any of Ipsen’s Affiliates pursues or acquires such corporate
opportunity for itself, directs such corporate opportunity to another Person or
entity, or does not communicate information regarding, or offer, such corporate
opportunity to the Company.

 

(b)

In the event that a director, officer or employee of the Company who is also a
director, officer or employee of Ipsen or any of Ipsen’s Affiliates acquires
knowledge, other than solely as a result of his or her position as a director,
officer or employee of the Company, of a potential transaction or matter that
may be a corporate opportunity for the Company and Ipsen or any of Ipsen’s
Affiliates (whether such potential transaction or matter is proposed by a third
party or is conceived of by such director, officer or employee of the Company),
such

 

Page 14



--------------------------------------------------------------------------------

 

director, officer or employee shall be entitled to offer such corporate
opportunity to the Company or to Ipsen or any of Ipsen’s Affiliates as such
director, officer or employee deems appropriate under the circumstances in his
sole discretion, and no such director, officer or employee shall be liable to
the Company or the Company’s stockholders for breach of any fiduciary duty or
duty of loyalty or failure to act in (or not opposed to) the best interests of
the Company or the derivation of any improper personal benefit by reason of the
fact that (i) such director, officer or employee offered such corporate
opportunity to Ipsen or any of Ipsen’s Affiliates (rather than the Company) or
did not communicate information regarding such corporate opportunity to the
Company or (ii) Ipsen or any of Ipsen’s Affiliates pursues or acquires such
corporate opportunity for itself or directs such corporate opportunity to
another person or does not communicate information regarding such corporate
opportunity to the Company. To the fullest extent permitted by Section 122(17)
of the DGCL, the Company hereby renounces any interest or expectancy of the
Company in, or in being offered an opportunity to participate in, (i) any such
corporate opportunity, and (ii) any other potential transaction or matter that
may be a corporate opportunity for the Company and Ipsen or any of Ipsen’s
Affiliates of which Ipsen or any of Ipsen’s Affiliates acquire knowledge, except
to the extent that a director, officer or employee of Ipsen or any of Ipsen’s
Affiliates acquires such knowledge solely as a result of his or her position as
a director, officer or employee of the Company.

 

(c) The foregoing provisions of this Section 2.10 shall expire on the date on
which Ipsen and its Affiliates shall no longer be entitled to designate at least
one nominee for director to the Board pursuant to the provisions of Section 2.4
hereof and no Person who is a Director or officer of the Company is also a
director or officer of Ipsen or any of Ipsen’s Affiliates. Neither such
expiration, nor the alteration, amendment, change or modification of any
provision of this Section 2.10 inconsistent with any provision of this
Section 2.10 shall eliminate or reduce the effect of this Section 2.10 in
respect of any matter occurring, or any cause of action, suit or claim that, but
for this Section 2.10, would accrue or arise, prior to such expiration,
alteration, amendment, repeal or adoption.

 

(d) For the purposes of this Section 2.10 only, “Company” shall mean the Company
and all corporations, partnerships, joint ventures, associations and other
entities in which the Company beneficially owns (directly or indirectly) fifty
percent or more of the outstanding voting stock, voting power or similar voting
interests.

 

3. MATTERS REQUIRING INVESTOR APPROVAL

Unless the Investor shall otherwise consent in writing, the Company hereby
covenants and agrees with the Investor that it will not (and will cause its
Subsidiaries not to) until the earlier of (i) five years from the First Closing
Date if at that time the Convertible Notes have not been converted in full; or
(ii) the date of completion of a Triggering Sale (and absent the occurrence of
the events in clauses (i) or (ii) of this Section 3, the obligations of the
Company set forth in this Section 3 shall continue indefinitely):

 

(a) make, or permit any Subsidiary to make, any loan or advance to, or own any
stock or other securities of, any Subsidiary or other corporation, partnership,
or other entity unless it is wholly owned by the Company other than Permitted
Investments;

 

Page 15



--------------------------------------------------------------------------------

(b) adopt any plan or arrangement for the dissolution or liquidation of the
Company;

 

(c) enter into any material transaction or contract unless the transaction or
contract would reflect the execution of a board-approved budget and would not be
reasonably anticipated to increase future budgets beyond current projections or,
where no current projections have been formally prepared, beyond reasonably
anticipated growth based on the Company’s recent operating performance;

 

(d) directly or indirectly acquire, sell, lease or otherwise dispose of any
property or assets other than in its ordinary course of business; provided that
the Company shall not in any event acquire, sell, lease or dispose of any
property or assets with an aggregate value exceeding Five Million Dollars
($5,000,000) without the Investor’s written consent unless it is a Permitted
Transfer;

 

(e) merge into or consolidate with any other Person other than with the Company;

 

(f) establish or approve an operating budget with anticipated research and
development spending per calendar year in excess of the sum of (i) Twenty Five
Million Dollars ($25,000,000) (with such research and development spending being
determined on a GAAP basis) plus (ii) the amounts approved by the Joint Steering
Committee established under the Somatuline Autogel License for spending related
to the products of Ipsen or its Affiliates;

 

(g) enter into any transaction or agreement that would be reasonably likely to
require an increase to research and development spending that would cause such
spending to exceed the aggregate amount specified in Section 3(f) hereof;

 

(h) incur capital expenditures (on a GAAP basis) of more than Two Million
Dollars ($2,000,000) in any given calendar year;

 

(i) make any investment, through the direct or indirect holding of securities or
otherwise, other than Permitted Investments;

 

(j)

incur any Indebtedness (including extensions, renewals or refinancings and
drawdowns under existing facilities), other than (i) Indebtedness evidenced by
the Convertible Notes, and (ii) Permitted Indebtedness; provided that, with
respect to (ii), if following the incurrence of such Permitted Indebtedness, the
total Indebtedness exceeds Two Million Five Hundred Thousand Dollars
($2,500,000) (excluding trade payables in the ordinary course of business that
are not more than 90 days past due), then such Permitted Indebtedness shall not
be permitted unless immediately prior and after giving effect to the incurrence
of such

 

Page 16



--------------------------------------------------------------------------------

 

Permitted Indebtedness, the Company’s ratio of Net Indebtedness to EBITDA shall
not exceed 1 to 1;

 

(k) change the principal business of the Company, enter new lines of business
(if such business or businesses are material to the Company or its
Subsidiaries), or exit the current line of business of the Company; provided
that the Company shall be permitted to make reasonable extensions, developments
or expansions to the business of the Company;

 

(l) declare or pay any cash dividend on or redeem or repurchase any of its
capital stock, directly or indirectly, other than acquisitions of Common Stock
by the Company pursuant to agreements which permit the Company to repurchase
such shares upon termination of services to the Company;

 

(m) except as required by any law, rule, regulation or listing standard to which
the Company is subject or as contemplated by this Agreement, increase or
decrease the authorized number of directors constituting the Board or any
committee thereof;

 

(n) deregister the Common Stock under the Exchange Act;

 

(o) amend, alter or repeal any provision of the Certificate of Incorporation or
Bylaws of the Company;

 

(p) enter into any transaction or agreement that would reasonably be determined,
or is reasonably likely, to result in competition with any business (other than
any businesses to which the Investor and its Affiliates devote de minimis
resources) of the Investor or its Affiliates carried on anywhere in the world at
the time that such transaction or agreement is entered into by the Company or
any of its Subsidiaries;

 

(q) hire a new chief executive officer;

 

(r) change the Company’s fiscal year;

 

(s) adopt, implement, amend, redeem, waive or otherwise terminate or cause to
come into effect or fail to apply any takeover defense measures, including
without limitation any stockholder rights plan or similar plan or device,
including the Rights Agreement, or any change of control provisions in contracts
that would reasonably be expected to have a material impact on the Company’s
operations, prospects or financial condition or the value of the holding of the
Investor or the Investor’s Affiliates in the Company in the event that the
Investor and its Affiliates were to increase their aggregate holdings in the
Company; provided that notwithstanding the foregoing, the Investor hereby
provides its consent to the execution and delivery of the Rights Agreement and
the consummation of the transactions contemplated thereby;

 

Page 17



--------------------------------------------------------------------------------

(t) support, recommend or endorse any offer by any Person or “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) to acquire either (i) the
beneficial ownership of more than 9.9 percent of the then-outstanding Common
Stock where such Person or group is not already the beneficial owner of more
than 9.9 percent of the then-outstanding Common Stock or (ii) any shares of
Common Stock where such Person or group currently beneficially owns more than
9.9 percent of the outstanding Common Stock and where such acquisition would
increase the percentage of the outstanding Common Stock currently beneficially
owned by such Person or group, unless (A) the Company has at least 30 days prior
to such support, recommendation or endorsement being given by the Company,
notified the Investor and Ipsen in writing of its intention to give such
support, recommendation or endorsement and such notice shall set forth in
reasonable detail the terms of such offer and any conditions upon which the
Company shall give such support, recommendation or endorsement and (B) for the
duration of such 30 day period the Board has used its reasonable best efforts to
discuss and negotiate with Ipsen in good faith the terms of an alternative offer
by Ipsen and/or its Affiliates;

 

(u) other than with respect to the Series A Junior Participating Preferred,
create any additional class or series of shares of stock unless the same ranks
junior to the Common Stock with respect to the distribution of assets on the
liquidation, dissolution or winding up of the Company and with respect to the
payment of dividends and redemption rights, or increase the authorized number of
shares of Common Stock or increase the authorized number of shares of any
additional class or series of shares of stock unless the same ranks junior to
the Common Stock with respect to the distribution of assets on the liquidation,
dissolution or winding up of the Company and with respect to the payment of
dividends and redemption rights, or create or authorize any obligation or
security convertible into shares of any class or series of stock, unless in
favor of the Investor, unless the same ranks junior to the Common Stock with
respect to the distribution of assets on the liquidation, dissolution or winding
up of the Company and with respect to the payment of dividends and redemption
rights;

 

(v) issue, sell, pledge, grant, transfer or otherwise dispose of (or authorize
the issuance, sale, pledge, grant, transfer or other disposition) in respect of
(A) any shares of the Company’s capital stock or any other securities
convertible into or exchangeable or exercisable for any shares of such capital
stock (or derivative securities thereof), or (B) any options, warrants or other
rights of any kind to acquire any shares of such capital stock, or any other
ownership interest (including, without limitation, any phantom interest) of the
Company, other than:

 

  (i)

issues or sales of shares of the Company’s capital stock the proceeds of which
will be used solely for general working capital and research and development
purposes, provided that such issues or sales (A) are made only after the second
anniversary of the Effective Date and (B) do not exceed in aggregate Twenty Five
Million Dollars ($25,000,000) in cash

 

Page 18



--------------------------------------------------------------------------------

 

(except in respect of New Securities issued pursuant to Section 5.1(d)(iii) in
connection with strategic transactions involving the Company and other entities,
in which case in value) in any three year period;

 

  (ii) issues or sales of shares of the Company’s capital stock after January 1,
2007, the proceeds of which shall be reserved for potential repayment of the
Convertible Notes, provided that such issues and sales are made, and the
proceeds of which are maintained, in compliance with Section 5.2 of this
Agreement;

 

  (iii) issues or sales pursuant to options, warrants or other Common Stock
grants or purchase rights issued or to be issued after the date hereof to
employees or directors of the Company or any of its Subsidiaries or to
consultants of the Company or any of its Subsidiaries (provided that such
consultants are not granted options, warrants or other rights exercisable for
more than, or Shares of Common Stock greater than, 75,000 shares of Common Stock
in aggregate per year and the issuance of such options, warrants, other rights
or shares to such consultants shall be for services and in amounts that are
consistent with past issuances) pursuant to any plan, agreement, or arrangement
approved by the Board; and

 

  (iv) issues or sales pursuant to any rights or agreements, options, warrants
or convertible securities outstanding as of the date of this Agreement; or

 

(w) grant to any party or issue any security the terms of which contain any
preemptive right.

Notwithstanding the foregoing, in the event that any action set forth in this
Section 3 is approved by the Board, including the affirmative vote of the
Investor Directors, the Company shall as soon as reasonably practicable
following such approval, provide the Investor with written notice of such
approval and unless the Investor, within ten (10) Business Days after receipt of
such notice, notifies the Company in writing that it does not consent to such
action, the Investor’s written consent to such action shall be deemed to have
been given.

4. CEO TERMINATION CONSULTATION

Prior to a termination or removal of the chief executive officer of the Company,
the Company shall, for so long as the provisions of Section 3 are in effect,
provide notice to the Investor of such proposed termination or removal and allow
the Investor or an Affiliate of the Investor to send a representative to a
meeting of the Board for consultation regarding the reasons for such proposed
termination or removal.

 

Page 19



--------------------------------------------------------------------------------

5. ISSUE OF NEW SECURITIES

 

5.1 Right of First Offer

Subject to the terms and conditions specified in this Section 5, and applicable
securities laws, in the event the Company proposes to offer or sell any New
Securities prior to the earlier of (i) five years from the First Closing Date if
at that time the Convertible Notes have not been converted in full and (ii) the
date of completion of a Triggering Sale (and absent the occurrence of the events
in clauses (i) or (ii) above of this Section 5.1, the obligations of the Company
and the rights of the Investor and the Investor’s Affiliates set forth in this
Section 5 shall continue indefinitely), the Company shall first make an offering
of such New Securities to the Investor in accordance with the following
provisions of this Section 5. The Investor shall be entitled to apportion the
right of first offer hereby granted it among itself and its Affiliates in such
proportions as it deems appropriate.

 

(a) The Company shall deliver a notice, in accordance with the provisions of
Section 8.6 hereof, (the Offer Notice) to the Investor stating (i) its bona fide
intention to offer such New Securities, (ii) the number of such New Securities
to be offered and sold, and (iii) the price (or in the case of a proposed public
offering the minimum and maximum price in a range not to exceed the greater of
$2.00 or 20 percent of the closing price of the Common Stock on the trading day
prior to the date of the Offer Notice (the Public Offer Price Range)) and terms,
if any, upon which it proposes to offer such New Securities.

 

(b)

By written notification received by the Company, within ten (10) calendar days
after mailing of the Offer Notice, the Investor may elect to purchase or obtain,
at the price and on the terms specified in the Offer Notice (or, in the case of
a proposed public offering, at the public offering price), up to that portion of
such New Securities which equals (1) the number of shares of Common Stock deemed
issued and held by the Investor, which shall include all securities issuable to
the Investor upon conversion of the Convertible Notes, exercise of the Warrant
for the number of Warrant Shares for which the Warrant is then-exercisable, or
otherwise exercisable or exchangeable for, shares of Common Stock) divided by
(2) the total number of shares of Common Stock of the Company then outstanding
(assuming full conversion and exercise of the Convertible Notes, the Warrant for
the number of Warrant Shares for which the Warrant is then-exercisable and any
other vested and in-the-money convertible or exercisable securities), multiplied
by (3) the number of New Securities being issued; provided that in the case of a
proposed public offering such written notice of the Investor (i) may specify an
alternative price range to that of the Public Offer Price Range at which the
Investor elects to purchase or obtain such portion of such New Securities so
long as such alternative price range falls within the Public Offer Price Range,
(ii) may specify varying amounts of such portion of such New Securities that the
Investor elects to purchase at various prices that fall within the Public Offer
Price Range or such alternative price range and (iii) shall constitute a
non-binding indication of

 

Page 20



--------------------------------------------------------------------------------

 

its intention to purchase such portion of such New Securities within the Public
Offer Price Range or such alternative price range (an Indication Notice) and the
Investor shall be under no obligation to provide any commitment regarding its
Indication Notice until such time as all participants in the public offering
irrevocably commit. For purposes of this Section 5.1(b), “in-the-money” shall
mean that the exercise or conversion price per share of such convertible or
exercisable securities exceeds the closing sale price of the Common Stock, as
reported by Bloomberg L.P., on the date of the Offer Notice. In the case of a
non-public offering, in no event shall an election by the Investor pursuant to
this Section 5.1(b) to purchase or obtain up to such portion of such New
Securities commit it to purchase more than its pro rata share (as determined
above) of the New Securities sold without the Investor’s consent.

 

(c) The Company may, during the ninety (90) day period following the expiration
of the period provided in Section 5.1(b) hereof, offer the remaining
unsubscribed portion of such New Securities (or in the case of a proposed public
offering the portion of such New Securities for which the Investor has not
indicated an interest pursuant to Section 5.1(b) above) (collectively, the
Publicly Available Securities) to any Person or Persons at a price not less
than, and upon terms no more favorable to the offeree than, those specified in
the Offer Notice. If the Company does not enter into an agreement for the sale
of the Publicly Available Securities within such period, or if such agreement is
not consummated within thirty (30) days of the execution thereof, the right
provided hereunder shall be deemed to be revived and such Publicly Available
Securities shall not be offered unless first reoffered to the Investor in
accordance with this Section 5.

 

(d)

The right of first offer in this Section 5 shall not be applicable to (i) shares
of Common Stock and/or options, warrants or other Common Stock purchase rights
and the Common Stock issued pursuant to such options, warrants or other rights
issued or to be issued after the date hereof to employees or directors of the
Company, consultants of the Company or any of its Subsidiaries (provided that
such consultants are not granted options, warrants or other rights exercisable
for more than, or shares of Common Stock greater than, 75,000 shares of Common
Stock in aggregate per year and the issuance of such options, warrants, other
rights or shares to such consultants shall be for services and in amounts that
are consistent with past issuances) pursuant to any plan, agreement, or
arrangement approved by the Board; (ii) shares of Common Stock issued or
issuable pursuant to any rights or agreements, options, warrants or convertible
securities outstanding as of the date of this Agreement and stock issued
pursuant to any such rights or agreements granted after the date of this
Agreement, so long as the right of first offer established by this Section 5 was
complied with, waived, or was inapplicable pursuant to any provision of this
Section 5.1(d) with respect to the initial sale or grant by the Company of such
rights or agreements; (iii) any New Securities issued in connection with
strategic transactions involving the Company and other entities, including
without limitation, joint venture, licensing,

 

Page 21



--------------------------------------------------------------------------------

 

collaboration, manufacturing, development, marketing or distribution
arrangements, if (A) the consideration to be paid therefor shall not consist
solely of cash and (B) the Company and the Investor shall not, after a period of
good faith negotiation, reasonably agree on the price to be paid by the Investor
for such New Securities in the exercise of the Investor’s right of first offer
hereunder; provided that any issuances pursuant to this subclause (iii) shall be
without prejudice to any obligation of the Company to obtain the Investor’s
consent for such issuances in accordance with Section 3(v) hereof; and (iv) any
New Securities issued in connection with any stock split, stock dividend or
recapitalization by the Company.

 

(e) The right of first offer set forth in this Section 5 may not be assigned or
transferred except that such right is assignable by the Investor to any
Affiliate of the Investor. To the extent that any New Securities are proposed to
be issued in a public offering, the New Securities to be purchased by the
Investor pursuant to Section 5.1(b) hereof shall be purchased in such public
offering to the extent permissible under applicable securities laws or in a
related private placement to the extent not so permissible.

 

5.2 Proceeds of Additional Securities Issued in Connection with the Repayment of
the Convertible Notes

On each occasion that the Company issues or sells any shares of the Company’s
capital stock pursuant to Section 3(v)(ii) hereof, the proceeds of such issue or
sale shall be held in trust for the benefit of the Investor in a separate
account, apart from all other funds of the Company, and shall only be released
from such account (i) for the purposes of paying, upon demand of the Investor,
amounts due and payable under the Convertible Notes in accordance with the terms
thereof, (ii) following a Triggering Sale, in accordance with the provisions of
Sections 8.1(c), (d), (e) and (f) of the Convertible Notes and (iii) to the
Company following each conversion under a Convertible Note, such that following
each conversion the amount remaining in such account shall be no less than the
aggregate amount (if any) of principal and interest that remains unconverted
under the Convertible Notes.

 

6. FINANCIAL REPORTING COVENANTS

 

6.1 Reporting Information

From the First Closing Date until the occurrence of a Triggering Sale (if any),
the Company shall provide to the Investor within the deadlines specified in
Section 6.4 below the following financial reporting information in relation to
the Company, which together shall constitute the Reporting Information:

 

(a) the Company’s consolidated balance sheet;

 

(b) the Company’s consolidated income statement;

 

Page 22



--------------------------------------------------------------------------------

(c) the Company’s consolidated cash flow statement;

 

(d) the Company’s statement of changes in stockholders’ equity;

 

(e) inter-company transactions and balances between the Company and any of its
Subsidiaries, on the one hand, and Ipsen and its Affiliates, on the other hand;

 

(f) all relevant information relating to the Company’s accounting treatment of
the Convertible Notes in the Company’s consolidated balance sheet and income
statement;

 

(g) details of any restatements or presentation changes relating to the
Company’s transition from GAAP to International Financial Reporting Standards
(IFRS);

 

(h) a statement showing the transition between GAAP and IFRS for the Company’s
consolidated balance sheet, consolidated income statement, consolidated cash
flow statement and stockholders’ equity statement; and

 

(i) a statement setting out the then-current Variable Amount (as such term is
defined in the Warrant), together with the calculations used by the Company to
determine such Variable Amount and such other information and documentation as
the Investor may reasonably request to verify such calculations, such statement
and calculations to be provided on a quarterly basis.

 

6.2 Purchase Accounting

No later than 30 Business Days after the First Closing Date, the Company shall
provide the Investor with detailed information on the valuation of its assets
and liabilities, according to both GAAP and IFRS, as at the First Closing Date
to enable the Investor and its Affiliates to perform its purchase accounting. No
later than 10 Business Days after the end of each subsequent quarter, the
Company shall provide the Investor with sufficient information regarding any
material change to such valuations that have occurred as at the end of each such
subsequent quarter end to enable the Investor and its Affiliates to book
appropriate IFRS compliant adjustments to the fair value of such assets and
liabilities.

 

6.3 Variable Amount Notification; Dilution Amount Notification

 

(a) No later than 10 Business Days after the end of each quarter, the Company
shall provide the Investor with a statement setting out the Variable Amount (as
such term is defined in the Warrant) as at such quarter end, together with the
calculations used by the Company to determine such Variable Amount and such
other information and documentation as the Investor may reasonably request to
verify such calculations.

 

(b)

No later than 5 Business Days after receipt of a written request by the
Investor, the Company shall provide the Investor with a statement setting out
the Dilution Amount as at the date of such request, together with the
calculations used by the

 

Page 23



--------------------------------------------------------------------------------

 

Company to determine such Dilution Amount and such other information and
documentation as the Investor may reasonably request to verify such
calculations.

 

6.4 Deadlines for Reporting Information

 

(a) All Reporting Information for the Company’s 2005 financial year and for the
first quarter and the first half of 2006 shall be prepared by the Company in
accordance with IFRS and provided to the Investor prior to November 15, 2006,
together with an IFRS audit opinion from the Company’s auditors on the Company’s
IFRS restated financial statements (an IFRS Audit Opinion) for the 2005
financial year and an IFRS review opinion from the Company’s auditors on the
Company’s IFRS restated financial statements (an IFRS Review Opinion) for the
first quarter and the first half of 2006.

 

(b) All Reporting Information for the Company’s third quarter of 2006 shall be
shall be prepared by the Company in accordance with GAAP and provided to the
Investor no later than 15 Business Days after September 30, 2006, and the
Company’s Form 10-Q and an SAS 100 Review Report from the Company’s auditors on
the GAAP financial statements in such Reporting Information shall be provided to
the Investor no later than 30 Business Days after September 30, 2006. All
Reporting Information for the Company’s third quarter of 2006 shall be prepared
by the Company in accordance with IFRS and such Reporting Information and an
IFRS Review Opinion for such financial period shall be provided to the Investor
by March 31, 2007.

 

(c) All Reporting Information for the Company’s full year 2006 shall be prepared
by the Company in accordance with IFRS and provided to the Investor no later
than 20 Business Days after December 31, 2006 and an IFRS Audit Opinion for such
financial period shall be provided to the Investor no later than 32 Business
Days after December 31, 2006.

 

(d) All Reporting Information for the Company’s first quarter of 2007 shall be
prepared by the Company in accordance with IFRS and provided to the Investor no
later than 12 Business Days after March 31, 2007 and an IFRS Review Opinion for
such financial period shall be provided to the Investor no later than 27
Business Days after March 31, 2007.

 

(e) All Reporting Information for the Company’s second quarter of 2007 shall be
prepared by the Company in accordance with IFRS and provided to the Investor no
later than 10 Business Days after June 30, 2007 and an IFRS Review Opinion for
such financial period shall be provided to the Investor no later than 25
Business Days after June 30, 2007.

 

(f) All Reporting Information for the Company’s third quarter of 2007 shall be
prepared by the Company in accordance with IFRS and provided to the Investor no
later than 10 Business Days after September 30, 2007 and an IFRS Review Opinion
for such financial period shall be provided to the Investor no later than 25
Business Days after September 30, 2007.

 

Page 24



--------------------------------------------------------------------------------

(g) All Reporting Information for the Company’s full year 2007 shall be prepared
by the Company in accordance with IFRS and provided to the Investor no later
than 12 Business Days after December 31, 2007 and an IFRS Audit Opinion for such
financial period shall be provided to the Investor no later than 27 Business
Days after December 31, 2007.

 

(h) After December 31, 2007:

 

  (i) all Reporting Information for the Company’s first quarter, half year and
third quarter shall be prepared by the Company in accordance with IFRS and
provided to the Investor no later than 10 Business Days after the end of such
period and an IFRS Review Opinion for each such financial period shall be
provided to the Investor no later than 25 Business Days after the end of such
period; and

 

  (ii) all Reporting Information for the Company’s full year shall be prepared
by the Company in accordance with IFRS and provided to the Investor no later
than 12 Business Days after the end of such period and an IFRS Audit Opinion for
each such financial period shall be provided to the Investor no later than 25
Business Days after the end of such period.

 

7. COVENANTS OF THE INVESTOR

 

7.1 Lock-up Period

 

(a) Without the prior written consent of the Company, the Investor shall not,
nor shall it permit any of its Affiliates to, directly or indirectly, offer,
sell, contract to sell, pledge or otherwise dispose of (or enter into any
transaction which is designed to, or might reasonably be expected to, result in
the disposition (whether by actual disposition or effective economic disposition
due to cash settlement or otherwise)), or establish or increase a put equivalent
position or liquidate or decrease a call equivalent position within the meaning
of Section 16 of the Exchange Act with respect to, any shares of Common Stock or
any securities convertible into, or exercisable or exchangeable for, such Common
Stock, or publicly announce an intention to effect any such transaction, for the
one-year period commencing on the date of the First Closing, other than
(i) transfers to Affiliates of the Investor or (ii) the exercise or conversion
of the Warrant or the Convertible Notes.

 

(b)

Without the prior written consent of the Company, neither the Investor nor Ipsen
shall, directly or indirectly, sell, transfer or dispose of any of the capital
stock of any wholly-owned Subsidiary of Ipsen or the Investor that holds shares
of Common Stock for the one-year period commencing on the date of the First

 

Page 25



--------------------------------------------------------------------------------

 

Closing, other than sales or transfers to another wholly-owned Subsidiary of
Ipsen or the Investor. This Section 7.1(b) shall not apply to such a sale,
transfer or disposal the primary purpose of which is a bona fide sale, transfer
or disposal of all or at least the part of Ipsen’s business that is reasonably
related to the Somatuline Autogel License and Increlex License and not primarily
the sale, transfer or disposal of the shares of Common Stock held by such
Subsidiary, provided that the transferee in any such sale, transfer or disposal
agrees to be bound by the terms of Section 7.1 hereof.

 

(c) Purported sales, transfers or dispositions of shares of Common Stock that
are not in compliance with this Section 7.1 shall be void and shall be of no
force or effect.

 

7.2 Restriction on Block Transfers

Without the prior written consent of the Company, the Investor shall not, nor
shall it permit any of its Affiliates to, directly or indirectly, sell, transfer
or dispose of any shares of Common Stock to any Person or Persons known to the
Investor to be a “group” (within the meaning of Section 13(d)(3) of the Exchange
Act) if, after giving effect to such sale, transfer or disposition, such Person
or such group, as the case may be, would, to the Investor’s knowledge (and, in
the case of a private sale, after inquiry), beneficially own more than 14.9
percent of the Company’s then-outstanding shares of Common Stock.

 

7.3 Compliance with Securities Laws

The Investor shall not, directly or indirectly, offer, sell, pledge, transfer or
otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any shares of Common Stock to any Person pursuant
to this Agreement except in compliance with the Securities Act, applicable state
securities laws and the respective rules and regulations promulgated thereunder.

 

7.4 Compulsory Acquisition.

If at any time the Investor and/or its Affiliates beneficially own ninety
percent or more of the then-outstanding Common Stock such that, upon all such
Common Stock being held either by the Investor or an Affiliate of the Investor,
the Investor or such Affiliate is entitled to effect a merger with the Company
in accordance with the provisions of Section 253 of the Delaware General
Corporation Law, the Investor shall, or shall cause such Affiliate to, effect
such a merger with the Company.

 

7.5 The Standstill Period

During the Standstill Period, without the prior written consent of the Company,
the Investor shall not, nor shall it permit any of its Affiliates to, nor shall
Ipsen or any of its Affiliates agree, or advise, assist, encourage, propose
(publicly or otherwise), provide information or provide financing to others, or
permit its Affiliates to agree, or to advise, assist, encourage, propose
(publicly or otherwise), provide information or provide

 

Page 26



--------------------------------------------------------------------------------

financing to others, to, individually or collectively, directly or indirectly,
acquire or offer to acquire or agree to acquire from any Person other than the
Company, directly or indirectly, by purchase, by making, effecting, initiating
or participating in any tender offer, exchange offer, merger, business
combination, recapitalization, restructuring, liquidation, dissolution or
extraordinary transaction involving the Company, through the acquisition of
control of another Person, by depositing any shares of Common Stock into a
voting trust or subjecting any shares of Common Stock to any arrangement or
agreement with respect to the voting of such securities, by joining a
partnership, limited partnership or other “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) or otherwise, beneficial ownership of any
equity securities of the Company, or direct or indirect rights (including
convertible securities) or options to acquire such beneficial ownership (or
otherwise act in concert with respect to any such securities, rights or options
with any Person that so acquires, offers to acquire or agrees to acquire);
provided that no such acquisition, offer to acquire or agreement to acquire
shall be deemed to occur solely due to (a) a stock split, reverse stock split,
reclassification, reorganization or other transaction by the Company affecting
any class of the outstanding capital stock of the Company generally or (b) a
stock dividend or other pro rata distribution by the Company to holders of its
outstanding capital stock.

 

7.6 The Regulated Purchase Period

During the Regulated Purchase Period, without the prior written consent of the
Company, the Investor shall not, nor shall it permit any of its Affiliates to,
nor shall Ipsen or any of its Affiliates agree, or advise, assist, encourage,
propose (publicly or otherwise), provide information or provide financing to
others, or permit its Affiliates to agree, or to advise, assist, encourage,
propose (publicly or otherwise), provide information or provide financing to
others, to, individually or collectively, directly or indirectly, acquire or
offer to acquire or agree to acquire from any Person other than the Company,
directly or indirectly, by purchase, by making, effecting, initiating or
participating in any tender offer, exchange offer, merger, business combination,
recapitalization, restructuring, liquidation, dissolution or extraordinary
transaction involving the Company, through the acquisition of control of another
Person, by depositing any shares of Common Stock into a voting trust or
subjecting any shares of Common Stock to any arrangement or agreement with
respect to the voting of such securities, by joining a partnership, limited
partnership or other “group” (within the meaning of Section 13(d)(3) of the
Exchange Act) or otherwise, beneficial ownership of any equity securities of the
Company, or direct or indirect rights (including convertible securities) or
options to acquire such beneficial ownership (or otherwise act in concert with
respect to any such securities, rights or options with any Person that so
acquires, offers to acquire or agrees to acquire) other than Permitted Offers
and Acquisitions; provided that no such acquisition, offer to acquire or
agreement to acquire shall be deemed to occur solely due to (a) a stock split,
reverse stock split, reclassification, reorganization or other transaction by
the Company affecting any class of the outstanding capital stock of the Company
generally or (b) a stock dividend or other pro rata distribution by the Company
to holders of its outstanding capital stock.

 

Page 27



--------------------------------------------------------------------------------

8. MISCELLANEOUS

 

8.1 Effectiveness of Agreement.

This Agreement shall become effective upon the Effective Date.

 

8.2 Assignment

This Agreement and the rights and obligations hereunder shall not be assigned,
delegated, or otherwise transferred (whether by operation of law, by contract,
or otherwise) without the prior written consent of the other party hereto;
provided that the Investor may, without obtaining the prior written consent of
the Company, assign, delegate, or otherwise transfer its rights and obligations
hereunder to any Affiliates of the Investor and following such assignment, such
Affiliates shall be deemed to be an “Investor” for the purposes of this
Agreement and any reference to Investor in this Agreement shall automatically be
deemed to include a reference to such Affiliates (provided that in such case the
Investor shall not be relieved of its obligations hereunder). The Company shall
execute such acknowledgements of such assignments in such forms as the Investor
may from time to time reasonably request. Any attempted assignment, delegation,
or transfer in violation of this Section 8.2 shall be void and of no force or
effect. Each of the Investor and any Affiliate of the Investor to whom rights
and obligations hereunder have been assigned pursuant to this Section 8.2 hereby
agrees and acknowledges that Ipsen is hereby appointed as its agent in
connection with the exercise of its rights and remedies under this Agreement and
Ipsen hereby accepts such appointment.

 

8.3 Governing Law

 

(a) This Agreement shall be governed by and construed in accordance with the
General Corporation Law of the State of New York, without regard to its
principles of conflicts of laws.

 

(b) Each party irrevocably submits to the exclusive jurisdiction of the New York
Courts for the purposes of any proceeding arising out of or relating in any way
whatsoever (whether in contract, tort or otherwise) to this Agreement only. Each
party agrees to commence any such proceeding in the United States District Court
for the Southern District of New York or if such proceeding may not be brought
in such court for jurisdictional reasons, then in the Supreme Court of the State
of New York, New York County. Each party further agrees that service of any
process, summons, notice or document by registered or certified mail (or any
substantially similar form of mail), postage paid, to such party’s respective
address set forth in Section 8.6 shall be effective service of process with
respect to any matters to which it has submitted to jurisdiction in this
Section 8.3(b). Each party irrevocably and unconditionally waives any objection
to the laying of venue of any such proceeding in any New York Court, and hereby
and thereby further irrevocably and unconditionally waives and agrees not to
plead or claim in any such New York Court that any such proceeding brought in
any such New York Court has been brought in an inconvenient forum, or should be
dismissed or transferred on such basis.

 

Page 28



--------------------------------------------------------------------------------

(c) EACH PARTY HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING ARISING
OUT OF OR RELATING IN ANY WAY WHATSOEVER (WHETHER IN CONTRACT, TORT OR
OTHERWISE) TO THIS AGREEMENT ONLY.

 

8.4 Counterparts

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. This Agreement may also be executed and delivered by facsimile
signature and in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

8.5 Titles and Subtitles

The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

 

8.6 Notices

 

(a) if to the Company, to:

Tercica, Inc.

2000 Sierra Point Parkway, Suite 400

Brisbane, California 94005

USA

Attention: General Counsel

Facsimile: (650) 624-4940

with a copy (which shall not constitute notice) to:

Cooley Godward LLP

Five Palo Alto Square

3000 El Camino Real

Palo Alto

California 94306

United States of America

Attention: Suzanne Sawochka Hooper

Facsimile: (650) 849-7400

or to such other person, at such other place or to such other facsimile number
as the Company shall designate to the Investor and Ipsen in writing; and

 

Page 29



--------------------------------------------------------------------------------

(b) if to the Investor or Ipsen, to:

Ipsen S.A

42, rue du Docteur Blanche

75016 Paris

France

Attention: General Counsel

Facsimile: + 331 44 96 11 88

with a copy (which shall not constitute notice) to:

Freshfields Bruckhaus Deringer LLP

520 Madison Avenue, 34th Floor

New York, NY 10022

United States of America

Attention: Matthew Jacobson, Esq.

Facsimile: +1 212-277-4001

or to such other person, at such other place or to such other facsimile number
as the Investor shall designate to the Company in writing. All notices,
requests, consents and other communications hereunder shall be in writing and
shall be delivered by facsimile (with receipt confirmed by telephone) or
nationally recognized overnight express courier postage prepaid.

 

8.7 Costs of Enforcement

If any Party to this Agreement seeks to enforce its rights under this Agreement
by legal proceedings, the non-prevailing Party shall pay all costs and expenses
incurred by the prevailing Party, including, without limitation, all reasonable
attorneys’ fees.

 

8.8 Amendments and Waivers

 

(a) Any term of this Agreement may be amended and the observance of any term of
this Agreement may be waived (either generally or in a particular instance and
either retroactively or prospectively), only with the written consent of the
Company and the Investor and, in respect of Sections 2.7, 2.9, 2.10, 7 and 8 of
this Agreement only, Ipsen. No waivers of or exceptions to any term, condition
or provision of this Agreement, in any one or more instances, shall be deemed to
be, or construed as, a further or continuing waiver of any such term, condition
or provision.

 

(b) Neither the Investor nor Ipsen nor any Affiliate thereof shall seek to amend
or waive the terms of this Agreement or the other Transaction Documents by
seeking stockholder consent without prior approval of the then-current Board.

 

Page 30



--------------------------------------------------------------------------------

8.9 Severability

The invalidity or unenforceability of any provision hereof shall in no way
affect the validity or enforceability of any other provision.

 

8.10 Entire Agreement

This Agreement, together with the other Transaction Documents, constitutes the
full and entire understanding and agreement between the parties with respect to
the subject matter hereof, and any other written or oral agreement relating to
the subject matter hereof existing between the parties are expressly cancelled.
None of the rights of the Investor or Ipsen contained herein are or shall be
contingent on anything not stated herein and in particular are not contingent on
the approval by the stockholders of the Company of the Bylaw Amendments or the
Certificate of Incorporation Amendments.

 

8.11 Delays or Omissions

No delay or omission to exercise any right, power or remedy accruing to any
party under this Agreement, upon any breach or default of any other party under
this Agreement, shall impair any such right, power or remedy of such
non-breaching or non-defaulting party nor shall it be construed to be a waiver
of any such breach or default, or an acquiescence therein, or of or in any
similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing. All remedies, either under
this Agreement or by law or otherwise afforded to any party, shall be cumulative
and not alternative.

 

8.12 No Limitation on Stockholder Rights

Except as expressly provided herein, nothing in this Agreement shall in any way
affect any stockholder’s ability to vote or act its shares of the Company’s
capital stock (including without limitation nominating additional Directors or
voting for different Directors, soliciting proxies or participating in
solicitations).

 

8.13 Seeking Approval of Certificate of Incorporation Amendments and Bylaw
Amendments

In the event that any of the Certificate of Incorporation Amendments or Bylaw
Amendments have not been approved by the Company’s stockholders at the Company
Stockholders’ Meeting, the Company shall, following the written request of the
Investor, duly solicit, using all commercially reasonable efforts (including
recommending to the Company’s stockholders that they give their approval), the
approval of the Company’s

 

Page 31



--------------------------------------------------------------------------------

stockholders for such Certificate of Incorporation Amendments and/or Bylaw
Amendments at the Company’s next meeting of stockholders of the Company.

8.14 Specific Performance, Injunctive and Other Equitable Relief

Each Party acknowledges and agrees that the other Parties would be damaged
irreparably in the event any provision of this Agreement is not performed in
accordance with its specific terms or otherwise is breached, so that a Party
shall be entitled to injunctive relief to prevent breaches of this Agreement and
to enforce specifically this Agreement and the terms and provisions hereof in
addition to any other remedy to which such Party may be entitled, at law or in
equity. In particular, the Company acknowledges that in the event it breaches
this Agreement, money damages would be inadequate and the Investor and Ipsen
would have no adequate remedy at law, so that the Investor and Ipsen shall have
the right, in addition to any other rights and remedies existing in their favor,
to enforce their rights and the Company’s obligations hereunder not only by
action for damages but also by action for specific performance, injunctive,
and/or other equitable relief.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

Page 32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

TERCICA, INC. By:   /s/ John A. Scarlett, M.D.   Name: John A. Scarlett, M.D.  
Title: CEO and President SURAYPHARM By:   /s/ Claire Giraut   Name:   Title:

For the purposes of Sections 2.7, 2.9, 2.10, 7 and 8 hereof only,

 

IPSEN, S.A. By:   /s/ Claire Giraut   Name:   Title:

 

[Signature Page to Affiliation Agreement]



--------------------------------------------------------------------------------

ANNEX A

THE STRATEGIC PLANNING COMMITTEE CHARTER

 

•  

The Strategic Planning Committee’s role is to:

 

  •  

review all strategic issues affecting the Company with regard to research and
development, industrial, manufacturing, commercial and financial matters, and
alliances and partnerships of all types;

 

  •  

review and recommend to the Board an annual three-year strategic plan;

 

  •  

review the Company’s operating plans and allocation of resources and their
relationship to the Company’s strategic plans and make recommendations relating
thereto;

 

  •  

review any major investment, asset sale, restructuring, alliance or partnership
projects; and

 

  •  

submit reports, proposals and recommendations of all issues falling within its
scope of responsibility.

 

•  

The Strategic Planning Committee meets at least two times a year. Meetings are
convened by the committee’s chairman.

 

•  

The Strategic Planning Committee may call upon the Company’s senior executives
for assistance. It may request sight of any internal reports, documents and
research drawn up by the Company and commission any external technical reports
at the Company’s expense, subject to the usual confidentiality undertakings.



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this Agreement), dated as of October 13,
2006, by and between Tercica, Inc., a Delaware corporation (the Company), Ipsen,
S.A., a French société anonyme (Ipsen) and Suraypharm, a French société par
actions simplifiée, a subsidiary of Ipsen (Suraypharm and, together with Ipsen
and the Company, the Parties).

WHEREAS, Ipsen, Suraypharm and the Company have entered into certain investment
documents including a Stock Purchase and Master Transaction Agreement, dated as
of July 18, 2006 (the Purchase Agreement), and the Company has delivered, or
agreed to deliver subject to specified conditions, the Warrant and the
Convertible Notes (as those terms are defined in the Purchase Agreement);

WHEREAS, the Parties desire to enter into this Agreement in order to, among
other things, set forth the rights of the Investors (as defined below) to cause
the Company to register the Registrable Securities (as defined below) with the
U.S. Securities and Exchange Commission (the SEC) for resale pursuant to the
U.S. Securities Act of 1933, as amended (the Securities Act); and

WHEREAS, the execution and delivery of this Agreement is a condition to the
Parties’ obligations to close the transactions contemplated by the Purchase
Agreement.

NOW, THEREFORE, in consideration of the mutual promises, agreements and
covenants set forth herein, the Parties hereby agree as follows:

Section 1. Definitions and Interpretation.

(a) Each of the following terms, when used in this Agreement, shall have the
meaning set forth below:

Affiliate means, with respect to any Person, any Person that (directly or
indirectly) controls, is controlled by or is under common control with such
Person (and, for the purposes hereof, the term control means the power to direct
the management and policies of such Person (directly or indirectly), whether
through ownership of securities, by contract or otherwise (and the terms
controlling and controlled have the meanings correlative to the foregoing)).

Affiliation Agreement has the meaning set forth in the Purchase Agreement.

Agreement has the meaning set forth in the preamble.

Business Day means in respect of determining a date related to registration
contemplated hereunder, any day on which the principal offices of the SEC in
Washington, D.C. are open to accept filings, and, in all other cases, any day on
which banks are not required or authorized by applicable law to close in the
City of New York.

Company has the meaning set forth in the preamble.

Company Indemnified Person has the meaning set forth in Section 5(b).



--------------------------------------------------------------------------------

Company Common Stock means the common stock, par value $0.001 per share, of the
Company.

Effectiveness Deadline has the meaning set forth in Section 2(a).

Exchange Act means the U.S. Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

Filing Deadline has the meaning set forth in Section 2(a).

Holder means any person owning of record Registrable Securities.

Holder Indemnified Persons has the meaning set forth in Section 5(a).

Indemnified Party has the meaning set forth in Section 5(c).

Indemnifying Party has the meaning set forth in Section 5(c).

Initiating Holders has the meaning set forth in Section 2(a).

Ipsen has the meaning set forth in the preamble.

Investors shall mean Ipsen, Suraypharm and each Affiliate thereof.

IRA means that certain Amended and Restated Investors’ Rights Agreement, dated
as of July 9, 2003, as amended, by and among the Company and certain of its
stockholders.

IRA Registrable Securities has the meaning ascribed to the term “Registrable
Securities” under the IRA.

Kingsbridge Registration means any registration pursuant to that certain
Registration Rights Agreement, dated as of October 14, 2005, by and between the
Company and Kingsbridge Capital Limited.

Material Event has the meaning set forth in Section 4(a)(xi).

Most Recent SEC Report has the meaning set forth in Section 2(d).

Non-Organized Sales means sales that are not Organized Sales.

Non-Organized Sale Limit has the meaning set forth in Section 2(c).

Non-Registration Period means the one-year period beginning on the second
anniversary of the effectiveness of the first registration by the Company
pursuant to Section 2; provided, however, that the beginning of such period
shall be extended by such number of days as (i) pursuant to Section 2(a)(v), the
Company is not obligated to effect a registration as a result of a public
offering commenced within 90 days prior to the second anniversary of the
effectiveness of such first registration (as extended by clauses (i) and (ii) of
this paragraph), and (ii) if such first registration is a Shelf Registration
Statement, the ability of the Initiating Holders thereof to sell

 

Page 2



--------------------------------------------------------------------------------

shares thereunder is suspended pursuant to Section 4(a)(xi) prior to the second
anniversary of the effectiveness of such first registration (as extended by
clauses (i) and (ii) of this paragraph).

Note Shares means the shares of Company Common Stock issued upon conversion of
the Convertible Notes (as such term is defined in the Purchase Agreement).

Organized Sales means any of the following: (i) any underwritten offering with a
minimum aggregate offering price, net of underwriting discounts and commissions,
of at least $10 million; (ii) any offering of Registrable Securities in
connection with which the holders of Registrable Securities utilize a placement
agent or agents with a minimum anticipated aggregate offering price, net of
placement agent fees and commissions, of at least $10 million; and (iii) sales
to a single purchaser or group of purchasers in a single transaction or series
of related transactions with a minimum aggregate offering price of at least $5
million.

Person means any natural person, corporation, general partnership, limited
partnership, limited liability company, proprietorship, other business
organization, trust, union, association or governmental entity.

Purchase Agreement has the meaning set forth in the recitals to this Agreement.

register (and registered and registration) means a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act with the SEC, and the declaration or ordering of the effectiveness by the
SEC of, or automatic effectiveness of, such registration statement.

Registrable Securities means (i) the Shares, the Note Shares and the Warrant
Shares, and (ii) all shares of Company Common Stock related to the Shares, the
Note Shares and the Warrant Shares issued in connection with any exchange,
conversion, stock split, stock dividend, distribution, recapitalization or
similar event of the Company; provided, however, that Registrable Securities
shall not include any of the above shares (i) sold by a person to the public
either pursuant to a Registration Statement or Rule 144 under the Securities
Act, (ii) sold to any person in a private transaction in which the right the
cause the Company to register Registrable Securities is not assigned pursuant to
Section 6, and (iii) held by a Holder during any such period that all
Registrable Securities held by such Holder could be sold without restriction
under Rule 144 under the Securities Act during the following ninety day period.

Registration Statement means a registration statement under the Securities Act
covering the registration of all or any portion of the Registrable Securities.

Rights Holder Registration means any registration pursuant to Sections 2.5 or
2.7 of the IRA.

SEC has the meaning set forth in the recitals.

Securities Act has the meaning set forth in the recitals.

Shares means the shares of Company Common Stock issued pursuant to the Purchase
Agreement.

Shelf Registration Statement has the meaning set forth in Section 2(a).

 

Page 3



--------------------------------------------------------------------------------

Suspension Notice has the meaning set forth in Section 4(a)(xi).

Unrelated Registration Statement means (i) a Kingsbridge Registration; (ii) a
Rights Holder Registration; (iii) any registration (A) relating to an employee
benefit plan (as defined in Rule 405 under the Securities Act), or (B) relating
to the issuance and sale of, or the resale of, securities issued in a
transaction pursuant to Rule 145 under the Securities Act, or (iv) on any form
that does not include substantially the same information as would be required to
be included in a Registration Statement covering the sale of the Registrable
Securities.

VLL Agreement means that certain Common Stock Agreement, dated as of January 21,
2005, as amended, by and between the Company and Venture Lending & Leasing IV,
LLC.

VLL Registrable Securities has the meaning ascribed to the term “Registrable
Securities” under the VLL Agreement.

Warrant Shares means the shares of Company Common Stock issued upon exercise of
the Warrant (as such term is defined in the Purchase Agreement).

Withdrawn Registration has the meaning set forth in Section 2(d).

(a) Any capitalized term used in this Agreement without definition shall have
the meaning assigned thereto in the Purchase Agreement.

(b) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.

(c) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

(d) The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”

(e) The word “will” shall be construed to have the same meaning and effect as
the word “shall.”

(f) Any definition of or reference to any contract, document, instrument or
other record herein shall be construed as referring to such contract, document,
instrument or other record as from time to time amended, supplemented, restated
or otherwise modified.

(g) Any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns.

(h) The words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof.

(i) Unless the context otherwise requires, all references herein to Sections
shall be construed to refer to Sections of this Agreement; all references herein
to the preamble and recitals shall be construed to refer to the preamble and
recitals to this Agreement.

 

Page 4



--------------------------------------------------------------------------------

(j) The headings and captions used in this Agreement are for convenience of
reference only and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 2. Demand Registration Rights.

(a) The Company hereby covenants and agrees that if the Company shall receive,
at any time after the one year anniversary of this Agreement, a written request
from a Holder or Holders (the Initiating Holders) that the Company file a
registration statement under the Securities Act covering the registration of all
or any portion of Registrable Securities then held by the Initiating Holders (a
Registration Statement) and the anticipated gross aggregate offering price
(based on the Company’s then-current share price) is reasonably expected to
exceed $10 million (or if less constitutes all of the remaining Registrable
Securities), then the Company shall as soon as reasonably practicable, and in
any event within 60 calendar days of the receipt of such request (the Filing
Deadline), file a Registration Statement under the Securities Act covering all
Registrable Securities which the Initiating Holders have requested to be
registered and cause such Registration Statement to be declared effective by the
SEC as soon as reasonably practicable, but in no event later than 90 calendar
days of the receipt of such request (the Effectiveness Deadline); provided that
in the event that the Company is informed by the SEC that the SEC will review
such Registration Statement, the Effectiveness Deadline shall be extended by 60
calendar days from the date otherwise calculable hereunder). At the request of
the Initiating Holders, such Registration Statement may be for an offering to be
made on a delayed or continuous basis pursuant to Rule 415 under the Securities
Act (a Shelf Registration Statement).

Notwithstanding this Section 2(a), the Company shall not be obligated to effect
any registration pursuant to this Section 2(a): (i) in any particular
jurisdiction in which the Company would be required to execute a general consent
to service of process in effecting such registration, unless the Company is
already subject to service in such jurisdiction and except as may be required
under the Securities Act, (ii) if the request for registration occurs during the
Non-Registration Period, (iii) during the period starting with the filing of,
and ending on the date 180 calendar days following the date any registration
requested hereunder was initially declared or automatically became effective,
(iv) following the Non-Registration Period, during the period starting with the
filing of, and ending on the date 180 calendar days following the final date
upon which a Shelf Registration Statement was effective, or (v) during the 90
calendar day period following the closing date of a public offering by the
Company. Without the consent of the Initiating Holders, the Company shall not
include securities other than Registrable Securities to be sold by the
Initiating Holders in any registration effected pursuant to this Section 2(a).

(b) The Company shall keep any Registration Statement filed pursuant to
Section 2(a) continuously effective, supplemented and amended to the extent
necessary to ensure that it is available for sales of Registrable Securities
requested to be registered by the Initiating Holders, and to ensure that it
conforms with the requirements of this Agreement, the Securities Act and the
policies, rules and regulations of the SEC as in effect from time to time,
(i) if such Registration Statement is not a Shelf Registration Statement, for a
period of up to 90 days or, if earlier, until the date on which all Registrable
Securities covered by such Registration Statement have been sold pursuant
thereto, and (ii) if such Registration Statement is a Shelf Registration
Statement, until the date on which all Registrable Securities covered by such
Registration Statement have been sold pursuant thereto. Notwithstanding the
foregoing, the Company shall not be required to keep any Registration Statement
effective during (x) the Non-Registration Period or (y) following the
Non-Registration Period, for a period exceeding six months.

 

Page 5



--------------------------------------------------------------------------------

(c) As a condition to the filing of any Registration Statement filed pursuant to
this Section 2, the Investors agree that so long as they collectively have
beneficial ownership of ten percent or more of the outstanding Company Common
Stock, the Investors will not sell shares registered pursuant to this Agreement
other than through Organized Sales; provided, however, that the Investors may
sell such shares through Non-Organized Sales for so long as the total number of
shares sold by the Investors in all Non-Organized Sales does not exceed an
aggregate of fifteen percent (15%) of the Company’s outstanding Common Stock (as
measured at the time of the most recent sale) (the Non-Organized Sale Limit).
Notwithstanding the foregoing, in the event that (i) the placement agent or
underwriter of an Organized Sale requests reasonable lock-up agreements from
stockholders of the Company other than the Investors in a manner consistent with
industry practice, (ii) such other stockholders do not agree to the lock-up
requested in a manner consistent with industry practice, and (iii) such
Organized Sale is aborted by the Investors or the requesting underwriter or
placement agent in connection with clause (ii), then the Non-Organized Sale
Limit shall be increased by the number of Registrable Securities proposed to be
included in such Organized Sale.

(d) The Initiating Holders shall have the right (in their sole discretion) to
terminate or withdraw any registration (a Withdrawn Registration) under this
Section 2 prior to the effectiveness of such registration whether or not the
Company or any other Person has included securities therein, in which case the
Company will no longer be required to proceed with such registration; such
withdrawn registration shall not count as a registration for purposes of this
Section 2 and the Initiating Holders, not the Company, shall bear any and all
expenses of any registration begun under this Section 2 (including expenses of
the Company) the request of which has been withdrawn by the Initiating Holders,
unless (i) there is a material adverse effect on the business, assets, condition
(financial or otherwise) or results of operations of the Company and its
subsidiaries, taken as a whole, after the filing date of the most recent annual
report or, if later, the most recent quarterly report, of the Company filed with
the SEC on a Form 10-K or Form 10-Q, as the case may be, filed prior to the
making of the relevant request for registration under Section 2(a) and prior to
the making of the relevant request for registration under Section 2(a) (the Most
Recent SEC Report) or (ii) the Most Recent SEC Report includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. If the Initiating
Holders are required to bear such expenses, such expenses shall be borne by the
Initiating Holders in proportion to the number of Registrable Securities for
which registration was requested.

Section 3.

(a) Piggyback Rights. If at any time after the one year anniversary of this
Agreement the Company proposes to register (whether in a primary offering
pursuant to which the Company is selling securities or in a registration
effected by the Company for its stockholders other than the Holders) any of its
stock or other securities under the Securities Act in connection with the public
offering of such securities (other than an Unrelated Registration Statement),
and at such time there is not an effective Registration Statement covering all
of the Registrable Securities then held by the Holders, the Company shall, at
such time, promptly give the Holders written notice of such registration. Upon
the written request of the Holders given within twenty (20) calendar days after
mailing of such notice by the Company, the Company shall cause to be registered
under the Securities Act all of the Registrable Securities that the Holders have
requested to be registered; provided that if the total number of securities,
including Registrable Securities requested to be

 

Page 6



--------------------------------------------------------------------------------

included by the Holders in such offering, exceeds the amount of securities to be
sold that the underwriters determine in their reasonable discretion is
compatible with the success of the offering, then the Company shall be required
to include in the offering only that amount of securities, including Registrable
Securities, which the underwriters determine will not jeopardize the success of
the offering; provided that the number of Registrable Securities, IRA
Registrable Securities and VLL Registrable Securities to be included in such
offering shall in no event be less than twenty-five percent of the total
offering. The Holders, the holders of IRA Registrable Securities and the holders
of VLL Registrable Securities shall share such portion of the Company’s offering
allocated to selling stockholders on a pro rata basis based upon their relative
ownership of the Company’s outstanding stock carrying piggyback registration
rights.

(b) If the Company intends to distribute the shares registered pursuant to this
Section 3 by means of an underwriting, a Holder’s right to include its
Registrable Securities in such registration shall be conditioned upon such
Holder’s participation in such underwriting and such Holder entering into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting, it being agreed and understood that no such
underwriting agreement shall require a Holder to (i) provide representations and
warranties other than in respect of the Holder’s organizational matters and its
authority to enter into such underwriting agreements (and related agreements
such as a custody agreement and a power of attorney), title to the shares of
Company Common Stock to be sold by such Holder and information provided by such
Holder for use in the Registration Statement or (ii) provide indemnification or
contribution to any Person other than on the terms set forth in Section 5 below.

(c) Notwithstanding Section 9(a), for so long as the total number of IRA
Registrable Securities exceeds ten percent of the outstanding Company Common
Stock, the provisions of Section 3(a) may be amended or waived (either generally
or in a particular instance, either retroactively or prospectively and either
for a specified period of time or indefinitely), with and only with the written
consent of (i) the Company, (ii) the Holders of a majority-in-interest of the
Registrable Securities then held by the Holders if at the time of such amendment
or waiver, the total number of Registrable Securities exceeds ten percent of the
outstanding Company Common Stock, and (iii) the holders of a
majority-in-interest of the then-outstanding IRA Registrable Securities (not
including the “Founder Shares” as such term is defined in the IRA); provided,
however, that if at the time of such amendment or waiver the total number of
Registrable Securities is less than ten percent of the outstanding Company
Common Stock and the written consent of the Holders of a majority-in-interest of
the Registrable Securities then held by the Holders is not required to give
effect to such amendment or waiver by operation of subclause (ii) of this
Section 3(c), and such waiver or amendment materially and adversely affects the
rights of the Holders of Registrable Securities and does not materially and
adversely affect the rights of the holders of IRA Registrable Securities in the
same manner, then such waiver or amendment shall require the consent of the
Holders of a majority-in-interest of the Registrable Securities then held by the
Holders.

Section 4. Obligations of the Company; Expenses; Procedures Relating to
Registration.

(a) Whenever required under this Agreement to effect the registration of any
Registrable Securities, the Company shall:

(i) Prepare and file with the SEC a Registration Statement with respect to such
Registrable Securities, cause such Registration Statement to become effective,
and if

 

Page 7



--------------------------------------------------------------------------------

such registration statement is a demand registration statement pursuant to
Section 2 keep such registration statement effective in accordance with
Section 2(b);

(ii) Subject to Section 4(a)(xi), prepare and file with the SEC such amendments
and supplements to such Registration Statement and the prospectus used in
connection with such Registration Statement as may be necessary to comply with
the provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by such Registration Statement during the
applicable effectiveness period;

(iii) As promptly as possible, furnish to the Holders such numbers of copies of
a prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as the Holders may
reasonably request in order to facilitate the disposition of Registrable
Securities owned by it;

(iv) As promptly as possible, register and qualify the securities covered by
such Registration Statement under such other securities or Blue Sky laws of such
jurisdictions as shall be necessary to effect the sale by the Holders of such
securities; provided that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions,
unless (A) the Company is already subject to service in such jurisdiction or
(B) required by the Securities Act;

(v) In the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering (subject to the Holders having also
entered into and performed its obligations under such an agreement);

(vi) As promptly as possible, cause all such Registrable Securities so
registered to be listed on the national securities exchange or automated
quotation service on which the Company Common Stock is then listed;

(vii) Enter into all such arrangements with the transfer agent and registrar of
the Company Common Stock as may be required in connection with the offer and
sale of the Registrable Securities so registered and ensure that the CUSIP
number for such Registrable Securities is the same as the CUSIP number for the
Company Common Stock;

(viii) In the event of any underwritten public offering, cause to be furnished,
on the date on which such Registrable Securities are sold to the underwriter:
(i) an opinion, dated such date and addressed to the underwriters, of counsel
representing the Company for the purposes of such registration, in form and
substance as is customarily given to underwriters in an underwritten public
offering and (ii) a comfort letter, dated such date and addressed to the
underwriters, from the independent certified public accountants of the Company,
in form and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering;

(ix) Shall not cause any other registration of Company Common Stock (or
securities convertible into, or exchangeable or exercisable for, Company Common

 

Page 8



--------------------------------------------------------------------------------

Stock), whether for its own account or for the account of any other Person
(other than an Unrelated Registration Statement) to become effective within 90
calendar days following the completion of any Organized Sale (or such shorter
period as required by the managing underwriter or placement agent);

(x) Provide the Holders, any participating underwriter and any attorney,
accountant or other agent retained by the Holders or such underwriter,
reasonable access, during normal business hours and upon prior notification, to
appropriate officers of the Company and the Company’s subsidiaries to ask
questions and to obtain information reasonably requested by any such Person and
make available for inspection all financial and other records and other
information, pertinent corporate documents and properties of any of the Company
and its subsidiaries and affiliates as may be reasonably necessary to enable
them to undertake customary due diligence; provided, however, that such Persons
shall, at the Company’s request, first agree in writing with the Company that
any information that is reasonably and in good faith designated by the Company
as confidential at the time of delivery of such information shall be kept
confidential by such Persons and shall be used solely for the purposes of
exercising rights under this Agreement, unless (A) disclosure of such
information is required by court or administrative order or is necessary to
respond to inquiries of governmental or regulatory authorities, (B) disclosure
of such information is required by law (including any disclosure requirements
pursuant to federal securities laws in connection with the filing of any
Registration Statement or the use of any prospectus referred to in this
Agreement) or necessary to defend or prosecute a claim brought against or by any
such Persons (e.g., to establish a “due diligence” defense), (C) such
information becomes generally available to the public other than as a result of
a disclosure or failure to safeguard by any such Person, or (D) such information
becomes available to any such Person from a source other than the Company and
such source is not known to be bound by a confidentiality agreement; and

(xi) In the event of: (A) the issuance by the SEC of a stop order suspending the
effectiveness of a Registration Statement or the initiation of proceedings with
respect to a Registration Statement under Section 8(d) or 8(e) of the Securities
Act, (B) the occurrence of any event or the existence of any fact (a Material
Event) as a result of which any Registration Statement shall contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, or
any related prospectus shall contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, or (C) the occurrence or existence of any pending
corporate development that, in the reasonable discretion of the Company’s Board
of Directors, would cause the failure to suspend the availability of a
Registration Statement and related prospectus to be seriously detrimental to the
Company and its stockholders:

(1) in the case of clause (B) above, subject to the next sentence, as promptly
as practicable prepare and file, if necessary pursuant to applicable law, a
post-effective amendment to such Registration Statement or a supplement to the
related prospectus or any document incorporated therein by reference or file any
other required document that would be incorporated by reference into such
Registration Statement and related prospectus so that such Registration
Statement

 

Page 9



--------------------------------------------------------------------------------

does not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and such prospectus does not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, as thereafter
delivered to the purchasers of the Registrable Securities being sold thereunder,
and, in the case of a post-effective amendment to a Registration Statement,
subject to the next sentence, use all commercially reasonable efforts to cause
it to be declared effective as promptly as is practicable, and

(2) give notice to the Holders that the availability of such Registration
Statement is suspended (a Suspension Notice) and, upon receipt of any Suspension
Notice, the Holders agree not to sell any Registrable Securities pursuant to
such Registration Statement until the Holders’ receipt of copies of the
supplemented or amended prospectus provided for in clause (1) above, or until it
is advised in writing by the Company that such prospectus may be used, and has
received copies of any additional or supplemental filings that are incorporated
or deemed incorporated by reference in such prospectus, or until the maximum
number of applicable days set forth in clauses (B) or (C) in the following
paragraph have passed.

The Company will use all commercially reasonable efforts to ensure that the use
of the prospectus may be resumed (x) in the case of clause (A) above, as
promptly as is practicable, (y) in the case of clause (B) above, as soon as, in
the sole judgment of the Company, public disclosure of such Material Event would
not be prejudicial to or contrary to the interests of the Company or, if
necessary to avoid unreasonable burden or expense, as soon as practicable
thereafter (but in no event for more than the lesser of 10 calendar days and the
number of days which, aggregated with all other suspensions under clauses
(B) and (C) above would result in the total number of suspended days in any
twelve month period to exceed thirty (30) days) and (z) in the case of clause
(C) above, as soon as in the reasonable discretion of the Company, such
suspension is no longer necessary to avoid serious detriment to the Company and
its stockholders (but in no event for more than the lesser of 10 calendar days
and the number of days which, aggregated with all other suspensions under
clauses (B) and (C) above would result in the total number of suspended days in
any twelve month period to exceed thirty (30) days).

(b) In connection with any registration hereunder, the Holders shall furnish to
the Company or to the managing underwriters of an offering, if any, such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of such securities as shall be reasonably
required to effect the registration of Registrable Securities.

(c) Except as provided in Section 2(d), all expenses incurred in effecting any
registration pursuant to this Agreement (including all registration,
qualification and filing fees, printing expenses, escrow fees, fees and
disbursements of counsel for the Company, blue sky fees and expenses, and
expenses of any regular or special audits incident to or required by any such
registration) shall be borne by the Company. All underwriting discounts, fees
and disbursements of counsel for the Holders, brokers or other selling
commissions and stock transfer taxes applicable to the sale of Registrable
Securities shall be borne by the Holders.

 

Page 10



--------------------------------------------------------------------------------

(d) With a view to making available to the Holders the benefits of Rule 144
under the Securities Act and any other rule or regulation of the SEC that may at
any time permit the Holders to sell securities of the Company to the public
without registration or pursuant to a Form S-3 Registration Statement, the
Company agrees to: (i) make and keep public information available, as those
terms are understood and defined in Rule 144 under the Securities Act, at all
times that the Company is subject to the periodic reporting requirements under
Sections 13 or 15(d) of the Exchange Act, (ii) file with the SEC in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act and (iii) furnish to the Holders, forthwith
upon request: (A) a written statement by the Company that it has complied with
the reporting requirements of the Securities Act and the Exchange Act at all
times after it has become subject to such reporting requirements, or that it
qualifies as a registrant whose securities may be resold pursuant to a Form S-3
Registration Statement at any time after it so qualifies, (B) a copy of the most
recent annual or quarterly report of the Company and such other statements,
reports and other documents filed by the Company with the SEC, and (C) such
other information as may be reasonably requested in availing the Holders of any
rule or regulation of the SEC which permits the selling of any such securities
without registration or pursuant to a Form S-3 Registration Statement.

(e) From the date hereof until termination of this Agreement: (i) the Company
shall continue to use all commercially reasonable efforts to qualify for
registration on Form S-3 Registration Statements for secondary sales and
(ii) the Company shall not take any action designed to materially impair or
otherwise adversely affect the rights of the Holders hereunder.

Section 5. Indemnification and Contribution. In the event any Registrable
Securities are included in a Registration Statement contemplated by this
Agreement:

(a) To the extent permitted by applicable law, the Company will indemnify and
hold harmless the Holders, each of its officers, directors and partners, legal
counsel, and accountants and each Person controlling the Holders within the
meaning of Section 15 of the Securities Act, with respect to which registration
has been effected pursuant to this Agreement, and each underwriter, if any, and
each of its officers, directors, and each Person who controls, within the
meaning of Section 15 of the Securities Act, any underwriter (the Persons
referred to herein, the Holder Indemnified Persons), against all expenses,
claims, losses, damages, and liabilities (or actions, proceedings, or
settlements in respect thereof) arising out of or based on: (i) any untrue
statement (or alleged untrue statement) of a material fact contained or
incorporated by reference in any Registration Statement, or amendment thereto,
or in any preliminary prospectus, final prospectus, “issuer free writing
prospectus” (as defined in Rule 433 of the Securities Act), offering circular,
or other document (including any related registration statement, notification,
or similar document) incident to any such registration, (ii) any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of any in any
preliminary prospectus, final prospectus or issuer free writing prospectus, or
in any amendment or supplement thereto, in light of the circumstances under
which they were made) not misleading, or (iii) any violation (or alleged
violation) by the Company of applicable law (including the Securities Act, any
state securities laws or any rule or regulation thereunder) applicable to the
Company and relating to action or inaction required of the Company in connection
with any offering covered by such registration, and the Company will reimburse
each Holder Indemnified Person for any legal and any other expenses (including
expenses of enforcement of obligations hereunder) incurred in connection with
investigating and defending or settling any such claim, loss, damage, liability,
or action; provided that the Company will not be

 

Page 11



--------------------------------------------------------------------------------

liable in any such case to the extent that any such claim, loss, damage,
liability, or action arises out of or is based on any untrue statement or
omission based upon written information furnished to the Company by a Holder,
any of such Holder’s officers, directors, partners, legal counsel or
accountants, any Person controlling such Holder, such underwriter or any Person
who controls any such underwriter and stated to be specifically for use therein;
and provided further that the indemnity agreement contained in this Section 5(a)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability, or action if such settlement is effected without the consent of the
Company, which consent shall not be unreasonably withheld, delayed or
conditioned).

(b) To the extent permitted by law, each Holder will, if Registrable Securities
held by such Holder are included in the securities as to which a registration is
being effected pursuant to this Agreement, indemnify and hold harmless the
Company, each of its directors, officers, partners, legal counsel, and
accountants and each underwriter, if any, of the Company’s securities covered by
such a registration, and each Person who controls the Company or such
underwriter within the meaning of Section 15 of the Securities Act (a Company
Indemnified Person), against all claims, losses, damages and liabilities (or
actions, proceedings, or settlements in respect thereof) arising out of or based
on: (i) any untrue statement (or alleged untrue statement) of a material fact
contained or incorporated by reference in any Registration Statement, or
amendment thereto, or in any preliminary prospectus, final prospectus, summary
prospectus, “issuer free writing prospectus” offering circular, or other
document (including any related registration statement, notification or similar
document) incident to any such registration or (ii) any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of any in any preliminary
prospectus, final prospectus or issuer free writing prospectus, or in any
amendment or supplement thereto, in light of the circumstances under which they
were made) not misleading, and will reimburse each Company Indemnified Person
for any legal and any other expenses (including expenses of enforcement of
obligations hereunder) incurred in connection with investigating or defending
any such claim, loss, damage, liability, or action, in each case to the extent,
but only to the extent, that such untrue statement (or alleged untrue statement)
or omission (or alleged omission) is made in such Registration Statement ,
preliminary prospectus, final prospectus, summary prospectus, issuer free
writing prospectus, offering circular, or other document (including any related
registration statement, notification or similar document) in reliance upon and
in conformity with written information furnished to the Company by such Holder,
any of such Holder’s officers, directors, partners, legal counsel or
accountants, and any Person controlling such Holder and stated to be
specifically for use therein; provided that that the indemnity agreement
contained in this Section 5(b) shall not apply to amounts paid in settlement of
any such loss, claim, damage, liability or action if such settlement is effected
without the consent of such Holder, which consent shall not be unreasonably
withheld, delayed or conditioned; and provided further that in no event shall
any indemnity under this Section 5(b) exceed the net proceeds from the offering
received by such Holder (except in the case of fraud or willful misconduct by
such Holder).

(c) Each Person entitled to indemnification under this Section 5 (an Indemnified
Party) shall give notice to the Person required to provide indemnification under
this Section 5 (an Indemnifying Party) promptly after such Indemnified Party has
actual knowledge of any claim as to which indemnification may be sought
hereunder, and shall permit the Indemnifying Party to assume the defense of such
claim or any litigation resulting therefrom; provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or any
litigation resulting therefrom, shall be approved by the Indemnified Party,
which approval shall not be unreasonably

 

Page 12



--------------------------------------------------------------------------------

withheld, delayed or conditioned, and the Indemnified Party may participate in
such defense at such Indemnified Party’s expense; and provided further that the
failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Section 5, except
to the such failure is materially prejudicial. No Indemnifying Party, in the
defense of any such claim or litigation, shall, except with the consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect to such claim or litigation. Each Indemnified Party shall furnish
such information regarding itself or the claim in question as an Indemnifying
Party may reasonably request in writing and as shall be reasonably required in
connection with defense of such claim and litigation resulting therefrom.

(d) If the indemnification provided for in this Section 5 is held by a court of
competent jurisdiction to be unavailable to an Indemnified Party with respect to
any loss, liability, claim, damage, or expense referred to herein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage, or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party (on the
one hand) and of the Indemnified Party (on the other) in connection with the
statements or omissions that resulted in such loss, liability, claim, damage, or
expense, as well as any other relevant equitable considerations; provided that
(i) in no event shall a Holder be required to contribute any amount when
combined with the amounts paid or payable by such Holder (if any) pursuant to
Section 5(b) in excess of the net proceeds from the offering received by such
Holder and (i) no Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) will be entitled to contribution
from any Person who was not guilty of such fraudulent misrepresentation. The
relative fault of the Indemnifying Party and of the Indemnified Party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the Indemnifying Party or by the Indemnified
Party and the Parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission.

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in the underwriting agreement shall
control.

(f) Unless otherwise superceded by the underwriting agreement entered into in
connection with an underwritten public offering, the obligations of the Company
and the Holders under this Section 5 shall survive the consummation of any
offering of Registrable Securities in a Registration Statement under this
Agreement, and otherwise and shall survive the termination of this Agreement.

Section 6. Assignment of Registration Rights. The rights to cause the Company to
register Registrable Securities pursuant to this Agreement may be transferred or
assigned by the Investors to a transferee or assignee of such Registrable
Securities that acquires at least 1,500,000 shares of Registrable Securities
(subject to appropriate adjustment for stock splits, stock dividends,
combinations, recapitalizations and other similar transactions after the date
hereof). The Investors shall, within thirty (30) calendar days after such
transfer or assignment, furnish the Company with written notice of the name and
address of such transferee or assignee and the

 

Page 13



--------------------------------------------------------------------------------

Registrable Securities with respect to which such registration rights are being
assigned. Such transfer or assignment shall be effective only upon, and such
transferee shall constitute a Holder hereunder, such transferee or assignee
agreeing to be bound by and subject to the terms and conditions of this
Agreement (to the extent of the obligations of the Investors hereunder).

Section 7. Limitations of Subsequent Registration Rights. For so long as the
provisions of Section 3 of the Affiliation Agreement remain in effect, the
Company shall not, without the prior written consent of the Ipsen, enter into
any agreement or amend any existing agreement with any holder or prospective
holder of any securities of the Company which would allow such holder or
prospective holder: (a) to include such securities in any registration unless
under the terms of such agreement, such holder or prospective holder may include
such securities in any such registration only to the extent that the inclusion
of such securities will not reduce the amount of the Registrable Securities of
the Holders to be included or (b) to demand registration of any securities held
by such holder or prospective holder; provided, however, that the foregoing
limitation shall not apply to any holder or prospective holder of any securities
of the Company acquired in connection with any issuance of securities of the
Company in compliance with the provisions of Section 3(v) of the Affiliation
Agreement. From and after the date the provisions of Section 3 of the
Affiliation Agreement shall cease to be effective, the Company agrees that prior
to effecting any registration (other than a Rights Holder Registration, a
Kingsbridge Registration or a registration effected for the Holders), the
Company shall provide the Holders with written notice at least 15 Business Days
prior to effecting any such registration.

Section 8. Termination of Agreement. Subject to the provisions of Section 5(f),
this Agreement shall terminate and be of no further force or effect in the event
that there shall cease to be any Registrable Securities outstanding for a period
of 90 days or more.

Section 9. Miscellaneous.

(a) Subject to the provisions of Section 3(c), with the written consent of
(i) the Company and (ii) the Holders of a majority-in-interest of the
then-outstanding Registrable Securities, the obligations of the Company and the
rights of the Holders of the Registrable Securities under this Agreement may be
waived or amended (either generally or in a particular instance, either
retroactively or prospectively and either for a specified period of time or
indefinitely).

(b) This Agreement is for the sole and exclusive benefit of the Parties and
their successors and permitted assigns, and nothing herein expressed or implied
shall give, or be construe to give, to any Person, other than the Parties and
such successors and permitted assigns, any legal or equitable right, remedies or
claims under or with respect to this Agreement or any provisions hereof.

 

Page 14



--------------------------------------------------------------------------------

(c) All notices, consents, waivers, and other communications required or
permitted under this Agreement must be in writing and will be deemed to have
been duly given when (i) delivered by hand to the Party to be notified,
(ii) when sent by facsimile if sent during the normal business hours of the
Party to be notified, if not, then on the next Business Day or (iii) when
received by the Party to be notified, if sent by an internationally recognized
overnight delivery service, specifying the soonest possible time and date of
delivery, in each case to the appropriate addresses and facsimile numbers set
forth below (or to such other addresses and facsimile numbers as a Party may
designate by notice to the other Parties from time to time). All such notices
and other communications shall be sent:

 

  (A) if to the Investors, to:

Ipsen, S.A.

42, rue du Docteur Blanche

75016 Paris

France

Attention: General Counsel

Facsimile: +33 1 4496 1188

with a copy (which shall not constitute notice) to:

Freshfields Bruckhaus Deringer, LLP

520 Madison Avenue, 34th Floor

New York, NY 10022

UNITED STATES OF AMERICA

Attention: Matthew L. Jacobson, Esq.

Facsimile: +1 212 277 4001

and

 

  (B) if to the Company to:

Tercica, Inc.

2000 Sierra Point Parkway, Suite 400

Brisbane, California 94005

UNITED STATES OF AMERICA

Attention: General Counsel

Facsimile: +1 650 238 1520

with a copy (which shall not constitute notice) to:

Cooley Godward LLP

Five Palo Alto Square

3000 El Camino Real

Palo Alto, California 94306

UNITED STATES OF AMERICA

Attention: Suzanne Sawochka Hooper

Facsimile: +1 650 849 7400

(d) This Agreement may be executed in any number of counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more such counterparts have been signed by each of the Parties and
delivered to the other Parties. Any such counterpart may be delivered to a Party
by facsimile.

(e) If any provision of this Agreement (or any portion thereof) or the
application of any such provision (or any portion thereof) to any person or
circumstance shall be held invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, such invalidity,

 

Page 15



--------------------------------------------------------------------------------

illegality or unenforceability shall not affect any other provision hereof (or
the remaining portion thereof) or the application of such provision to any other
persons or circumstances.

(f) This Agreement, the Purchase Agreement and the other documents delivered
pursuant thereto constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and no party shall be
liable or bound to any other in any manner by any oral or written
representations, warranties, covenants and agreements except as specifically set
forth herein and therein.

(g) This Agreement shall be construed in accordance with, and this Agreement and
all matters arising out of or relating in any way whatsoever (whether in
contract, tort or otherwise) to this Agreement shall be governed by, the law of
the State of New York.

[SIGNATURE PAGE FOLLOWS;

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Page 16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first written above.

 

TERCICA, INC. /s/ John A. Scarlett, M.D Name: Title: IPSEN, S.A. /s/ Claire
Giraut Name: Title: SURAYPHARM /s/ Claire Giraut Name: Title:

[Signature Page to Registration Rights Agreement]